      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 1 of 70
                                                        USDCSDNY
                                                        DOCUMI'Nf
                                                        ELECTRONICJ.J.LY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        DOC#:
------------------------------------x                   DATE FILEH:   °I -30 -I 9
ROBERT G. LOPEZ,

                 Plaintiff,                              17 Civ. 8493 (LAP)

     -against-                                           MEMORANDUM AND ORDER


BONANZA.COM, INC., ET AL.,

                 Defendants.

------------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:


     Prose plaintiff Robert G. Lopez ("Lopez" or "Plaintiff")

brings this action alleging federal and state claims, including

trademark infringement, unfair competition and false designation

of origin, copyright infringement, and unjust enrichment.                  (See

Fourth Amended Complaint ("FAC"), dated July 6, 2018 [dkt. no.

214], 11 364-85.)     Before the Court are GoDaddy.com, LLC

( "Go Daddy") , Shopify ( USA)   Inc.      ( "Shopify") , Microsoft

Corporation ("Microsoft"), Sean T. Broihier ("Broihier"),

Pixels.com, LLC d/b/a Fine Art America and

www.fineartamerica.com ("Pixels"), Hostway Corporation

("Hostway"), Acquia, Inc.        ("Acquia"), Poshmark,        Inc.

("Poshmark"), Levi Strauss       &   Co.       ("Levi Strauss"), Express

Fashion Operations, LLC ("Express"), BONANZA.COM, INC.,

("Bonanza"), Laura Sumampow Lopez               ("Sumampow Lopez"), and LES

Strong NYC, Inc.'s    ("LES Strong")           (collectively, the "Moving


                                           1
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 2 of 70




Defendants")   1   motions to dismiss and motions for judgment on the

pleadings.     (See Defendant GoDaddy.com, LLC's Notice of Motion

and Motion to Dismiss ("GoDaddy's Motion"), dated July 20, 2018

[dkt. no. 224]; Defendant Shopify (USA)       Inc.'s Motion to Dismiss

Robert G. Lopez's Fourth Amended Complaint Pursuant to FED. R.

Crv. PROC. Rules 12 (b) (2), 12 (b) (3), and 12 (b) (6)   ("Shopify' s

Motion"), dated July 20, 2018 [dkt. no. 228]; Defendant

Microsoft Corporation's Notice of Motion and Motion to Dismiss

("Microsoft's Motion"), dated July 24, 2018 [dkt. no. 236];

Defendant Sean T. Broihier's Notice of Motion and Motion to

Dismiss Fourth Amended Complaint ("Broihier's Motion"), dated

July 27, 2018 [dkt. no. 242]; Defendant Pixels.com, LLC d/b/a

Fine Art America and www.fineartamerica.com Notice of Motion and

Motion to Dismiss Fourth Amended Complaint ("Pixels' Motion"),

dated July 27, 2018 [dkt. no. 244]; Defendant Hostway

Corporation's Notice of Motion to Dismiss the Fourth Amended

Complaint ("Hostway's Motion"), dated Aug. 13, 2018 [dkt. no.

261]; Defendant Acquia Inc.'s Notice of Motion to Dismiss the

Fourth Amended Complaint Pursuant to Rule 12 (c)          ("Acquia' s




1 The Court applauds those Moving Defendants, like Hostway, that
incorporated by reference the legal arguments of other Moving
Defendants.  The Court is dismayed, however, that all Moving
Defendants did not coordinate and submit joint briefing -- which
assuredly would have saved the Court valuable judicial time and
resources and would have spared the environment many trees.


                                     2
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 3 of 70




Motion"), dated Sept. 6, 2018 [dkt. no. 305); Defendant Poshmark

Inc.'s Motion to Dismiss Plaintiff's Fourth Amended Complaint

("Poshmark's Motion"), dated Sept. 25, 2018 [dkt. no. 333);

Defendant Levi Strauss   &   Co.'s Notice of Motion to Dismiss

("Levi Strauss' Motion"), dated Sept. 25, 2018 [dkt. no. 336);

Express Fashion Operations, LLC's Motion to Dismiss         ("Express'

Motion"), dated Sept. 27, 2018 [dkt. no. 341); Notice of Motion

("Bonanza's Motion"), dated Oct. 3, 2018 [dkt. no. 350);

Defendants Laura Sumampow Lopez and LES Strong NYC, Inc.'s

Notice of Motion and Motion to Dismiss ("Sumampow Lopez and LES

Strong's Motion"), dated Feb. 28, 2019 [dkt. no. 387) .)


     For the following reasons, GoDaddy's Motion [dkt. no. 224),

Shopify's Motion [dkt. no. 228), Microsoft's Motion [dkt. no.

236), Broihier's Motion [dkt. no. 242), Pixels' Motion [dkt. no.

244), Hostway's Motion [dkt. no. 261), Acquia's Motion [dkt. no.

305), Poshmark's Motion [dkt. no. 333), Levi Strauss' Motion

[dkt. no. 336), Express' Motion [dkt. no. 341), Bonanza's Motion

[dkt. no. 350), Sumampow Lopez and LES Strong's Motion [dkt. no.

387) are granted.




                                    3
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 4 of 70




I . BACKGROUND 2


     According to the FAC, Plaintiff operates a business under

the trade name "L.E.S. Clothing Co.," through which he alleges

that he sells various items of clothing under the brand names

"Lower East Side" and "LES NYC."                        (FAC   'l['l[   1, 42-43.)       Plaintiff

alleges that he also uses the designations "LES," "LOYALTY

EQUALS STRENGTH," and "THE LOWER" in connection with his sales

of various clothing items.              (Id.     'l['l[   43-44.)               Plaintiff alleges

that he sells his branded clothing online at

www.lesclothing.com, in several retail locations, and previously

in a flagship store in New York City.                           (Id.      'l[    46.)   Plaintiff

allegedly owns New York state registrations for the trademark

LOWER EAST SIDE and a federal registration for the trademark LES

NYC for use with clothing, such as t-shirts, hooded sweatshirts,

hats, and caps (collectively referred to herein as Plaintiff's

"trademarks" or "marks").              (Id.    'l['l[     58-59.)         Plaintiff further

alleges that he owns a copyright in a registered work known as

the "Trust No One T-Shirt Design" (referred to herein as the

"Copyright").      (Id.   'l[   76.)   The Copyright includes the words

"Trust No One" and depicts an image best described as two hands,


2  "The following facts are taken from the operative complaint and
are presumed true for the purposes of this motion." Lopez v.
BigCommerce, Inc., No. 16-CV-8970 (JPO), 2017 WL 3278932, at *l
( S . D. N. Y. Aug. 1, 201 7 ) .



                                               4
       Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 5 of 70




in the shape of handguns, shaking, with both index fingers

resting on the two triggers.        (Id. 'II 74.)


      This action began on November 2, 2017, when Plaintiff filed

his Complaint, dated Nov. 2, 2017 [dkt. no. 1].            Thereafter,

Plaintiff filed a First Amended Complaint, dated Dec. 27, 2017

[dkt. no. 39], Second Amended Complaint, dated Jan. 19, 2018

[dkt. no. 65], and Third Amended Complaint, dated Feb. 23, 2018

[ dkt . no. 9 0 l .

      On April 27, 2018, Plaintiff requested permission to file

the FAC,    (Letter, dated Apr. 27, 2018 [dkt. no. 175], at 2),

which the Court granted on May 15, 2018,            (see Order, dated May

15, 2018 [dkt. no. 183], at 1).        On July 6, 2018, Lopez filed

the FAC.     In its Order accepting the FAC, the Court stated that

it would not permit any further amendments. 3           (Memo Endorsement

("July 30, 2018 Order"), dated July 30, 2018 [dkt. no. 246], at




3 To the extent any Moving Defendants argue that the Court should
not grant Plaintiff leave to amend the FAC, (see, e.g.,
Defendant Shopify (USA) Inc.'s Motion to Dismiss Robert G.
Lopez's Fourth Amended Complaint Pursuant to Fed. R. Civ. Proc.
Rules 12 (b) (2), 12 (b) (3), and 12 (b) (6), dated July 20, 2018
[dkt. no. 229], at 20), their arguments are moot in light of the
Court's July 30, 2018 Order.      To the extent that any Moving
Defendants request that the FAC be dismissed with prejudice,
(see, e.g., Brief in Support of Poshmark Inc.'s Motion to
Dismiss Fourth Amended Complaint Pursuant to FED. R. Crv. P.
12 (b) (6), dated Sept. 25, 2018 [dkt. no. 335], at 12-13), their
requests are granted, as set forth in the Conclusion.        See
Section IV, infra.

                                      5
           Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 6 of 70




1.)       The FAC's caption names 37 of Defendants. 4


          According to the FAC, Microsoft, Hostway, GoDaddy, and

Acquia (four "web hosting compan[ies]",                        (FAC    '!['I[   149, 161, 182,

299)), Bonanza, Poshmark, and Shopify (three "e-commerce"

businesses/vendors,            (id.    '!['I[      68, 89, 173)), Pixels (an "art

marketplace and print-on-demand technology company," (id.

'I[   116)), Broihier (Pixels' "founder, owner and executive

Member," (id.        'I[   131)), Express and Levi Strauss (two "clothing

retail compan[iesl," (FAC                 '!['I[    242, 254)), LES Strong (a "small

local business," (id.            'I[   330)), and Sumampow Lopez (LES Strong's

"found[er] and operat [or]," (id.)), "inf ring [ed]

Plaintiff's 'ownership' and exclusive 'use' rights in the marks

         . in conjunction with clothing and related goods," which

resulted in their "unjust enrichment," (id.                           'I[ 1).      Plaintiff

also alleges that Bonanza infringed upon his Copyright.                                  (Id.

'I[   7 9. )


           In the FAC, Plaintiff asserts claims for trademark

infringement under the Lanham Act (15 U.S.C. § 1114) against all




4 The Court only addresses the Moving Defendants' motions in this
Order.  However, the Court mentions other Defendants named in
the FAC in this Order -- including, Spirit Fund, LLC ("Spirit
Fund"), Digital Fortress, Inc. ("Digital Fortress"), Amazon.com,
LLC ("Amazon"), and Tierpoint, LLC ("Tierpoint") -- because some
of Plaintiff's allegations against certain Moving Defendants
involve or relate to these other Defendants.

                                                       6
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 7 of 70




Moving Defendants (Count I), 5 unfair competition and false

designation of origin under the Lanham Act (15 U.S.C. § 1125(a))

against all Moving Defendants (Count II), New York common law

trademark infringement and unfair competition against all Moving

Defendants    (Count III), copyright infringement under the

Copyright Act (17 U.S.C. § 101 et seq.) against Bonanza only 6

(Count IV), and unjust enrichment against all Moving Defendants 7

(Count V) .    (FAC   '!['I[   364-85.)


      GoDaddy moves to dismiss the FAC pursuant to Federal Rules

of Civil Procedure 8 (a) (2) and 12 (b) (6).     (GoDaddy's Motion at

1.)


      Shopify moves to dismiss the FAC pursuant to Federal Rules

of Civil Procedure 12 (b) (2), 12 (b) (3), and 12 (b) (6).     (Shopify's




5  Plaintiff's Count I also cites to§§ 1115 and 1116 of the
Lanham Act.    (FAC '!['I[ 364-65.)    However, neither of these
sections provide causes of action.          See Franklin v. X Gear 101,
LLC, No. 17 Civ. 6452 (GBD) (GWG), 2018 WL 3528731, at *8 n. 5
 (S.D.N.Y. July 23, 2018), report and recommendation adopted, No.
17 Civ. 6452(GBD) (GWG), 2018 WL 4103492 (S.D.N.Y. Aug. 28,
2018).
6 Plaintiff also brings this claim against three other Defendants

named in the FAC:       Digital Fortress, Amazon, and Tierpoint.
However, because they are not Moving Defendants, Plaintiff's
copyright infringement claims against Digital Fortress, Amazon,
and Tierpoint are not addressed in this Order.
7 Plaintiff brings Counts I,        II, III, and V against all
"Defendants" named in the FAC.          However, because the Court is
only addressing the Moving Defendants' motions in this Order,
Plaintiff's claims against the other Defendants named in the FAC
as to these counts are not addressed in this Order.

                                          7
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 8 of 70




Motion at 2.)

      Microsoft moves to dismiss the FAC pursuant to Federal Rule

of Civil Procedure 12 (b) (6).     (Microsoft's Motion at 2.)


      Broihier moves to dismiss the FAC pursuant to Federal Rules

of Civil Procedure 12 (b) (2) and 12 (b) (6).      (Broihier's Motion at

1.)


      Pixels moves to dismiss the FAC pursuant to Federal Rule of

Civil Procedure 12 (b) (6) . 8   (Pixels' Motion at 1.)


      Hostway moves to dismiss the FAC under Federal Rules of

Civil Procedure 8 (a) (2) and 12 (b) (6).      (Hostway's Motion at 1.)


      Acquia moves to dismiss 9 the FAC pursuant to Federal Rules

of Civil Procedure 8 (a) (2) and 12 (c) . 10    (Acquia' s Motion at 1.)



8  Pixels requests that the Court take judicial notice of "certain
pages found at www.fineartamerica.com . . . under Fed. R. Evict.
201."    (Pixels' Motion at 1.)  The Court need not take judicial
notice of these pages in order to grant Pixels' Motion under
Rule 12(b) (6).   See Section III.A, infra. Accordingly, Pixel's
request is denied as moot.
9 Acquia also filed an answer to Plaintiff's FAC.     (Defendant
Acquia's Answer to Plaintiff's Fourth Amended Complaint
 ("Acquia's Answer"), dated Aug. 13, 2018 [dkt. no. 254] .)
Because the Court dismisses Plaintiff's claims against Acquia in
their entirety, see Section III.B, infra, Acquia's Answer, and
any memoranda of law filed in support of or in opposition to it,
are rendered moot.
10 Acquia requests that the Court issue an "Order dismissing
Plaintiff's Fourth Amended Complaint (Dkt. No. 214) against
Acquia with prejudice, under Rule [ ]        12 (c)."  (Acquia' s
Motion at 1.)    In so requesting, Acquia is seeking a motion for
judgment on the pleadings.    "The Court applies the same standard
of review to a Rule 12(c) motion as it does to a (continued)

                                     8
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 9 of 70




     Poshmark moves to dismiss the FAC pursuant to Federal Rule

of Civil Procedure 12 (b) (6).    (Poshmark's Motion at 1.)


     Levi Strauss moves pursuant to Federal Rules of Civil

Procedures 12(b) (6), 12(e), 20, and 21 to dismiss this action or

alternatively for a more definite statement and to sever.              (Levi

Strauss' Motion at 2.)

     Express moves pursuant to Federal Rule of Civil Procedure

12 (b) (6) to dismiss this action, or alternatively for a more

definite statement pursuant to Federal Rule of Civil Procedure

12(e), or in the alternative, Defendant requests permission to

move for judgment on the pleadings. 11     (Express' Motion at 2.)


     Bonanza moves 12 pursuant to Federal Rule of Civil Procedure



(continued) motion to dismiss for failure to state a claim upon
which relief can be granted under Rule 12 (b) ( 6) . " Felder v.
United States Tennis Ass'n Inc., No. 17 Civ. 5045 (ER), 2018 WL
5621484, at *2 (S.D.N.Y. Oct. 30, 2018).   The Rule 12(c)
standard is more fully explained in Section II, infra.
11 Because the Court dismisses Plaintiff's claims against Express
in their entirety, see Section III.A, infra, Express' request
for permission to move for judgment on the pleadings is denied
as moot.
12 Bonanza also filed an answer to Plaintiff's FAC and brought
counterclaims against Plaintiff.   (Answer to Fourth Amended
Complaint with Affirmative Defenses and Counterclaims
 ("Bonanza's Answer and Counterclaims"), dated July 20, 2018
 [dkt. no. 223) .) Bonanza seeks various forms of relief,
including attorneys' fees and costs under 15 U.S.C. § 1117 and
17 U.S.C. § 505 and "all prejudgment and postjudgment interest
allowed by law."   (Id. at 48.)  15 U.S.C. § 1117(a) "gives the
court power to award attorneys' fees to parties prevailing under
the Lanham Act 'in exceptional cases.'" Hoepker v. Kruger, 200
F. Supp. 2d 340, 355 (S.D.N.Y. 2002).   "The decision (continued)

                                    9
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 10 of 70




12(c) "for judgment on the pleadings dismissing the [FAC] ."

(Bonanza's Motion at 1.)


     Sumampow Lopez and LES Strong move to dismiss the FAC

pursuant to Federal Rules of Civil Procedure Rule 8(a) (2)         and


(continued) whether or not to award such fees rests within the
broad discretion of the court, but awards under this section are
generally limited to those cases involving bad faith, malice,
willfulness or fraud."   Id.  "The mere fact that an action is
dismissed against a plaintiff does not suggest bad
faith."   Jewelers Vigilance Comm., Inc. v. Vitale Inc., No. 90
Civ. 1476(MJL), 1997 WL 582823, at *5 (S.D.N.Y. Sept. 19, 1997).
"Defendants are rarely awarded attorney's fees under Section
35." Id.    This action "does not fall within those
'exceptional cases' that warrant an award of attorney fees to a
prevailing Lanham Act defendant." Id.    Accordingly, the Court
"decline[s] to exercise [its] discretion in [Bonanza's] favor by
awarding attorneys' fees" under 15 U.S.C. § 1117(a). Hoepker,
200 F. Supp. 2d at 355.   "Section 505 of the Copyright Act
provides that the Court, in its discretion, may award costs and
attorneys' fees to a prevailing party in a copyright
action." Id. (citing 17 U.S.C. § 505).    "Factors that may be
considered in determining whether to award fees include
frivolousness, motivation, objective unreasonableness .     . and
the need in particular circumstances to advance considerations
of compensation and deterrence." Id. (citations omitted) .
Considering these factors, the Court finds Plaintiff's claims,
"while precluded by law under [the Court's] analysis, w[ere]
neither frivolous nor objectively unreasonable." Id.
Accordingly, the Court "decline[s] to use [its] discretionary
powers to award [Bonanza] attorneys' fees and costs
under 17 U.S.C. § 505." Id.    The Court necessarily declines to
award Bonanza any pre- or post-judgment interest on any damages
award because it denies Bonanza's requests for attorneys' fees
or costs under both 15 U.S.C. § 1117 and 17 U.S.C. § 505.
Finally, because the Court grants Bonanza's Motion, see Section
III.B, infra, the Court need not reach Bonanza's remaining
requested forms of relief -- which, in essence, ask the Court to
enter judgment in Bonanza's favor.    (Bonanza's Answer and
Counterclaims at 48.)   Accordingly, Bonanza's Counterclaims
 [dkt. no. 223] are denied.  Any memoranda of law filed in
support of or in opposition to Bonanza's Answer and
Counterclaims are rendered moot.

                                    10
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 11 of 70




12(b) (6) . 13    (Sumampow Lopez and LES Strong's Motion at 1.)


      GoDaddy, Shopify, Microsoft, Broihier, Pixels, Hostway,

Poshmark, Levi Strauss, Express, Sumampow Lopez, and LES Strong

(collectively, the "Rule 12(b) (6) Moving Defendants") move to

dismiss the FAC pursuant to Federal Rule of Civil Procedure

12 (b) (6).      For the reasons set forth below, see Section III.A,

infra, the 12 (b) (6) Moving Defendants' motions [dkt. nos. 224,

228, 236, 242, 244, 261, 333, 336, 341, 387] are granted under

Rule 12 (b) (6).



13 In opposing Sumampow Lopez and LES Strong's Motion, Plaintiff
"request[s] that this Court . . . impose Rule 11 Sanctions
against attorney Abraham Lichy," Sumampow Lopez and LES Strong's
counsel.   (Plaintiff's Memorandum of Law in Opposition of
Defendants Laura Sumampow Lopez and LES Strong NYC's Motion to
Dismiss Plaintiff's Fourth Amended Complaint, dated Aug. 27,
2018 [dkt. no. 283], at 16.)    Plaintiff's "request is
procedurally improper, as [he] did not comply with the
procedures set forth in Rule 11." Schusterman v. Mazzone, No.
19 Civ. 212(PAE), 2019 WL 2547142, at *5 (S.D.N.Y. June 19,
2019); see FED. R. Crv. P. 11 (c) (2) ("A motion for sanctions must
be made separately from any other motion . . . . The motion must
be served under Rule 5, but it must not be filed or be presented
to the court if the challenged paper, claim, defense,
contention, or denial is withdrawn or appropriately corrected
within 21 days after service or within another time the court
sets."); see also Banfield v. UHS Home Attendants, Inc., No. 96
CIV. 4850(JFK), 1997 WL 342422, at *3 (S.D.N.Y. June 23, 1997)
 ("Because Plaintiff failed to comply with . . . . Rule ll's
procedural requirements in moving for sanctions against
Defendants' counsel, the Court denies the motion without
reaching its merits.").   Because "[a] statement in a
party's brief requesting sanctions," as Plaintiff made here, "is
not equivalent to a separately filed motion," Ullman-Briggs,
Inc. v. Deerfield Housewares, Inc., 100 F.3d 942, 943 (2d Cir.
1996), the Court denies Plaintiff's request for sanctions [dkt.
no. 283].

                                     11
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 12 of 70




      Acquia and Bonzana (collectively, the "Rule 12(c) Moving

Defendants") do not move to dismiss the FAC pursuant to Rule

12(b) (6); however, they both move to dismiss the FAC pursuant to

Federal Rule of Civil Procedure 12(c).         For the reasons set

forth below, see Section III.B, infra, the 12(c) Moving

Defendants' motions [dkt. nos. 305, 350] are granted under Rule

12(c). 14



14 As outlined above, several of the Moving Defendants move to
dismiss the FAC on alternate grounds, including, but not limited
to, Rule 12 (b) (2), (see, e.g., Broihier' s Motion at 1), and Rule
12 (b) (3), (see Shopify' s Motion at 2).  Several Moving
Defendants also move under other sections of the Federal Rules
of Civil Procedure, seeking, among other things, a more definite
statement under Rule 12 ( e) .  (See, e.g., Express' Motion at 2) .
Furthermore, several Moving Defendants argue that certain legal
doctrines bar Plaintiff's claims, including, but limited to,
fair use, (see, e.g., Memorandum in Support of Motion to Dismiss
Claims Against Pixels.com, LLC, dated July 27, 2018 [dkt. no.
245], at 11), the statute of limitations, (see Memorandum of Law
in Support of Express Fashion Operations LLC's Motion to Dismiss
 ("Express' Mem."), dated Sept. 27, 2018 [dkt. no. 342], at 9),
res judicata, (see Laura Sumampow Lopez and LES Strong NYC,
Inc.'s Memorandum in Support of Their Motion to Dismiss Pursuant
to Rile 12 (b) (6), dated Feb. 28, 2019 [dkt. no. 389], at 5), the
Communications Decency Act, (see, e.g., Memorandum of Law in
Support of Defendant Acquia Inc's Motion to Dismiss the Fourth
Amended Complaint Pursuant to Rule 12 (c) ("Acquia' s Mem. "),
dated Sept. 6, 2018 [dkt. no. 306], at 2), and the Digital
Millennium Copyright Act, (see Memorandum of Law in Support of
Defendant BONANZA.COM, INC's Motion to Dismiss ("Bonanza's
Mem."), dated Oct. 3, 2018 [dkt. no. 351], at 3) -- some of
which are unique to individual Moving Defendants.     Because the
Court dismisses Plaintiff's claims against the 12(b) (6) Moving
Defendants on Rule 12(b) (6) grounds and Plaintiff's claims
against the 12(c) Moving Defendants on Rule 12(c) grounds, the
Court need not reach any of the alternate arguments and grounds
for dismissal set forth by the Moving Defendants.     They are
therefore all denied as moot.     See, e.g., Lipin v. Hunt, No. 14-
CV-1081(RJS), 2015 WL 1344406, at *4 (continued)

                                     12
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 13 of 70




II. LEGAL STANDARD


      A. Federal Rule of Civil Procedure 12(b) (6)


      A defendant may move to dismiss pursuant to Federal Rule of

Civil Procedure 12(b) (6) where the plaintiff "fail[s] to state a

claim upon which relief can be granted."         FED. R. Crv. P.

12 (b) (6).    "To survive such a motion, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim

to relief that is plausible on its face.'"         Franklin, 2018 WL

3528731, at *3 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).      As the Supreme Court stated in Iqbal,




(continued) (S.D.N.Y. Mar. 20, 2015) ("Because the Court
dismisses [the prose plaintiff's] case pursuant to
[Rule] 12 (b) (6), the Court need not address Defendants'
alternative arguments" to dismiss pursuant to Rules "12 (b) (2),
(b) (3), and (b) (5) "); Leak v. Schriro, Nos. 11 Civ.
8023 (PAE) (JCF), 12 Civ. 0618 (PAE) (JCF), 2013 WL 1248620, at *l
(S.D.N.Y. Mar. 27, 2013) (noting, because the case was
"resolv[ed] . . . based on [the prose] plaintiffs' failure
to state a claim, there [wa]s no need . . . to address
[plaintiffs'] separate asserted deficiency . . . in plaintiffs'
complaints which the defendants identify" and finding, "[o]n the
contrary, the interest in judicial economy counsels against this
Court's reaching this issue"); Bennerson v. City of New York,
No. 03 Civ. 10182(RWS), 2004 WL 902166, at *5 (S.D.N.Y. Apr. 28,
2004) (holding, in prose plaintiff case, "[s]ince the amended
complaint [was] dismissed . . . pursuant to Rule 12(c),"
defendants' "alternate grounds for dismissal under Rule 4l(b),
need not be reached"); Koar v. United States, No. 96 CIV. 5166
KMW, 1997 WL 1038181, at *2 (S.D.N.Y. Sept. 2, 1997) (dismissing
prose plaintiff's complaint for failure to state a claim and
noting, "[i]n view of this finding, [the court] need not
consider the other arguments raised by defendant," despite
"allowing for the deference afforded prose complaints").

                                     13
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 14 of 70




      [a] claim has facial plausibility when the plaintiff
     pleads factual content that allows the court to draw
     the reasonable inference that the defendant is liable
     for the misconduct alleged. The plausibility standard
     is not akin to a probability requirement, but it asks
     for more than a sheer possibility that a defendant has
     acted unlawfully. Where a complaint pleads facts that
     are merely consistent with a defendant's liability, it
     stops short of the line between possibility and
     plausibility of entitlement to relief.
556 U.S. at 678   (internal quotation marks and citations

omitted).


     "[Al plaintiff's obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of a cause of action's

elements will not do."     Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)   (internal quotation marks and citation omitted);

see also Hirsch v. Arthur Andersen       &   Co., 72 F.3d 1085, 1092 (2d

Cir. 1995)   (finding a court need not credit "[g]eneral,

conclusory allegations . . . belied by more specific allegations

of the complaint").     Therefore, "[w]hile legal conclusions can

provide the framework of a complaint, they must be supported by

factual allegations."     Iqbal, 556 U.S. at 679; see also id. at

678 ("[A] complaint [will not] suffice if it tenders 'naked

assertion[s]' devoid of 'further factual enhancement.'" (quoting

Twombly, 550 U.S. at 557)); Port Dock         &   Stone Corp. v. Oldcastle

Ne., Inc., 507 F.3d 117, 121 (2d Cir. 2007)           (noting a complaint

will not suffice if it lacks factual allegations sufficient "to



                                    14
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 15 of 70




give the defendant fair notice of what the claim is and the

grounds upon which it rests").


     "Prose plaintiff filings are liberally construed, and 'a

prose complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by

lawyers.'"    Franklin, 2018 WL 3528731, at *4 (quoting Erickson

v. Pardus, 551 U.S. 89, 94     (2007)     (per curiam)); see also Hill

v. Curcione, 657 F.3d 116, 122 (2d Cir, 2011)         (noting a review

of a prose complaint for sufficiency requires "'special

solicitude,' interpreting the complaint to raise the 'strongest

[claims] that [it] suggest [s] '")      (citation omitted).   "However,

even the pleadings of prose plaintiffs 'must contain factual

allegations sufficient to raise a right to relief above the

speculative level.'"     Franklin, 2018 WL 3528731, at *4 (quoting

Dawkins v. Gonyea, 646 F. Supp. 2d 594, 603 (S.D.N.Y. 2009));

see also Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

("Even in a prose case . . . threadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice" nor may a court "invent factual

allegations" a prose plaintiff has not himself pled (citation

omitted)) .

     "On a motion to dismiss for failure to state a claim"

pursuant to Rule 12(b) (6), a court's "consideration is limited



                                     15
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 16 of 70




to the factual allegations in [the complaint], which are

accepted as true, to documents attached to the complaint as an

exhibit or incorporated in it by reference, to matters of which

judicial notice may be taken, or to documents either in

plaintiff['s] possession or of which plaintiff[ ] had knowledge

and relied on in bringing suit."         Franklin, 2018 WL 3528731, at

*4 (quoting Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150

(2d Cir. 1993)).     "[Al plaintiff's reliance on the terms and

effect of a document in drafting the complaint is a necessary

prerequisite to the court's consideration of the document on a

dismissal motion; mere notice or possession is not enough."

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)

(emphasis in original).

     B. Federal Rule of Civil Procedure 12(c)

     Pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure, any party may request judgment on the pleadings

"after the pleadings are closed --but early enough not to delay

trial."   FED. R. crv. P. 12(c).    The standard for evaluating a

Rule 12(c) motion is "the same standard applicable to dismissals

pursuant to [Rule] 12(b) (6) ."    Hayden v. Paterson, 594 F.3d 150,

160 (2d Cir. 2010)    (citing Johnson v. Rowley, 569 F.3d 40, 43

(2d Cir. 2009)   (per curiam)).    "To survive a Rule 12(c) motion,

[a plaintiff's] complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

                                    16
       Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 17 of 70




plausible on its face."               Id.   (citations omitted).   "In deciding

a motion for judgment on the pleadings, a court may consider the

pleadings and attached exhibits, statements or documents

incorporated by reference, and matters subject to judicial

notice."         Merck     &   Co. v. Mediplan Health Consulting, Inc., 425

F. Supp. 2d 402, 410 (S.D.N.Y. 2006).


III. DISCUSSION

       A. 12(b) (6) Moving Defendants' Motions


                  1. Lanham Act Claims (Counts I and II)


       In the FAC, Plaintiff asserts two Lanham Act claims against

the 12(b) (6) Moving Defendants: trademark infringement under 15

U.S.C. § 1114 (Count I); and unfair competition and false

designation of origin under 15 U.S.C. § 1125(a)                (Count II).

(FAC   '!['I[   364-70.)       Plaintiff alleges that all of the 12(b) (6)

Moving Defendants directly infringed his trademarks and certain

12(b) (6) Moving Defendants indirectly infringed his marks.                  The

Court addresses each type of alleged infringement in turn.


                         i. Direct Trademark Infringement


       "To prevail on a            [direct] trademark infringement claim

under§ 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), or false

designation of origin under§ 43(a) of the Lanham Act, 15 U.S.C.




                                              17
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 18 of 70




§ 1125(a), 15 a plaintiff must first show that it owns a valid

mark entitled to protection under the statute 16 that the

defendant used in commerce, without the plaintiff's consent and

in connection with the sale or advertising of goods or

services."   Merck   &   Co., 425 F. Supp. 2d at 410-11 (citing 1-800

Contacts, Inc. v. WhenU.com, Inc., 414 F.3d 400, 406-07          (2d Cir.

2005)).    "The plaintiff must then show that the defendant's

use of the mark 'is likely to cause consumers confusion as to

the origin or sponsorship of the defendant's goods.'"          Id.

(quoting Savin Corp. v. Savin Group, 391 F.3d 439, 456 (2d Cir.

2004)).    "Because false designation and 'unfair competition

[claims] under Section 43(a) of the Lanham Act[, 15 U.S.C.

§ 1125],         require[ ] an identical test to that for

infringement' under§ 1114(1)," the Court's "conclusions as to

'use in commerce'" for Plaintiff's§ 1125(a) Lantham Act claims



15 "Section 43(a) is a broad federal unfair competition provision
which protects unregistered trademarks similar to the way that
section 32 ( 1) . . . protects registered marks." Chambers, 282
F.3d at 155.    "Thus, trademark infringement is a narrower form
of unfair competition, and the same legal test applies with
respect to both." Merck & Co., 425 F. Supp. 2d at 410 n.7; see
also Moseley v. V. Secret Catalogue, Inc., 537 U.S. 418, 428
(2003) ("Traditional trademark infringement law is a part of the
broader law of unfair competition.").
16 Several 12(b) (6) Moving Defendants argue that Plaintiff cannot
show he owns a valid trademark.     (See, e.g., Express' Mem. at
11.)  However, because the Court finds that none of the 12(b) (6)
Moving Defendants used his marks in commerce, the Court need not
resolve this issue.    Therefore, for the sake of the foregoing
analysis, the Court assumes arguendo, without actually deciding,
that Plaintiff owns the marks.

                                    18
    Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 19 of 70




(Count II) "appl[y] equally to" his§ 1114 Lantham Act claims

(Count I).    Franklin, 2018 WL 3528731, at *10.


     The Court of Appeals has explained that "'use,'                          'in

commerce,' and 'likelihood of confusion'                     [are] three distinct

elements."    1-800 Contacts, 414 F.3d at 412.                        "'[U]se' must be

decided as a threshold matter because, while any number of

activities may be 'in commerce' or create a likelihood of

confusion, no such activity is actionable under the Lanham Act

absent the 'use' of a trademark."             Id.   (citation omitted).                  "To

show 'use,' a plaintiff must show with respect to the sale of

goods that the defendant (1)       'placed [the mark] in any manner on

the goods . . . and (2) the goods are sold or transported in

commerce.'"    Franklin, 2018 WL 3528731, at *10 (quoting 15

U.S.C. § 1127).    "With respect to the sale of services, a

plaintiff must show that the defendant 'used or displayed [the

mark] in the sale or advertising of services and the services

are rendered in commerce."'        Id.    (quoting 15 U.S.C. § 1127).


      Plaintiff alleges that Microsoft, Hostway, and GoDaddy

(three "web hosting compan[ies]," (FAC              '!['I[   149, 161, 182)),

Poshmark and Shopify (two "e-commerce business [es]," (id.                          '!['I[   89,

173)), Pixels (an "art marketplace and print-on-demand

technology company," (id.   'I[   116)), and Broihier (Pixels'

"founder, owner and executive Member," (id.                     'I[   131))



                                         19
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 20 of 70




(collectively, the "Online Platform 12(b) (6) Moving

Defendants"), directly infringed his marks,                 (see id.   '!['I[   89, 116-

20, 124, 131-32, 149, 151, 161, 163, 173, 175, 182, 184).

Plaintiff alleges that the remaining 12(b) (6) Moving Defendants

-- Express and Levi Strauss (two "clothing retail compan [ ie.s)"

 (FAC   '!['I[   242, 254)), LES Strong (a "small local business, " 17 (id.

'I[   330) ), and Sumampow Lopez (LES Strong's "found[er) and

operat [or)," (id.))               (collectively, the "Retail 12 (b) (6) Moving

Defendants") -- also directly infringed his trademarks,                         (see,

e.g., id.          '!['I[   242, 244-45, 248, 256-57, 260, 333).    The Court

disagrees; instead, because Plaintiff fails to plead that any of

the 12(b) (6) Moving Defendants "use[d)" Plaintiff's trademarks

"in commerce," Franklin, 2018 WL 3528731, at *10                   (citation

omitted), the Court finds that Plaintiff fails to plead a claim

of direct trademark infringement against them.                  The Court

addresses Plaintiff's allegations against the Online Platform




17 While Plaintiff explicitly alleges that Express and Levi
Strauss are "clothing retail compan[ies]," (FAC '!['I[ 242, 254),
Plaintiff appears to describe LES Strong as such, (see, e.g.,
id. 'I[ 331 ("LES Strong NYC is manufacturing, printing,
marketing, promoting, selling and offering for sale various t-
shirts, caps and other clothing items bearing Plaintiff's .
marks"); id. 'I[ 336 ("LES STRONG NYC clothing . . . began in
2015")). Accordingly, because it is clear that Plaintiff is not
alleging that LES Strong is a web hosting, e-commerce, or online
marketplace business like the Online Platform 12(b) (6) Moving
Defendants, the Court analyzes Plaintiff's allegations against
LES Strong and Sumampow Lopez together with his allegations
against Express and Levi Strauss.

                                               20
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 21 of 70




12 (b) (6) Moving Defendants and the Retail 12 (b) (6) Moving

Defendants in turn.

                       a. Online Platform 12(b) (6) Moving
                          Defendants

     Plaintiff alleges that Microsoft, Hostway, and GoDaddy

"provide[] web hosting and online retail store services via the

worldwide internet."     ( FAC '11'11 14 9, 161, 182.)   According to

Plaintiff, "[u]nder [their] control and direction," Microsoft,

Hostway, and GoDaddy "provid[e] hosting, and online retail store

services to [websites] which provide[] the platform and ability

to purchase" clothing items "that infringe Plaintiff's" marks.

(Id.; see also id. '11'11 151, 163, 184 (alleging Microsoft,

Hostway, and GoDaddy are "using Plaintiff's .               marks in

commerce in connection with the advertising, sale and offering

for sale of clothing items that violate Plaintiff's trademarks

by displaying and promoting products under Plaintiff's

trademarks from" www.spiritshop.com, www.fineartamerica.com, and

the www.cruvie.com, respectively).)


     Similarly, Plaintiff alleges that Poshmark "provid[es] an

online store and platform to purchase t-shirts, hoodies and

other apparel and [is] displaying, publishing, exploiting,

marketing, promoting, selling and offering for sale t-shirts and

other clothing items in commerce under designs that infringe

Plaintiff's . . . trademarks from its website www.poshmark.com."

                                     21
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 22 of 70




(Id. 'll 89.)    Plaintiff alleges that Shopify "provides a platform

and online store to third party account users and is providing

hosting services and an online store to purchase t-shirts,

hoodies and other merchandise and [is] marketing, promoting,

selling and offering for sale via its account holders website

www.zeeshirtcollection.com clothing items promoted under" and

"that infringe[ ] Plaintiff's .             trademarks."     (Id. 'll'll 173,

175.)

        Comparably, Plaintiff alleges that Pixels is an "art

marketplace and print-on-demand technology company" where

"artists and photographers can upload their images[,]                   . set

their price for hundreds of different print-on-demand products

including t-shirts and then Pixels.com displays, promotes,

advertises, sells and offers for sale those products to a global

audience including online, mobile and real world buyers."                (Id.

'll 116.)   Plaintiff alleges Pixels is "using Plaintiff's

trademarks 'in commerce' in connection with the sale and

offering of clothing products for a profit" by "manufacturing,

printing, marketing, promoting, selling and offering for sale

apparel items including t-shirts and other similar clothing

items under Plaintiff's            . marks on its website

www.fineartamerica.com."         (Id. 'll 118; see also id. 'll 119

("Defendant Pixels.com is using Plaintiff's.               . mark in

commerce in connection with the sale and advertising of clothing

                                       22
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 23 of 70




items without Plaintiff's consent."); id. 'II 124 (alleging

Pixels' "use[ )" of Plaintiff's "marks on its website display

associated with promoting the sale of various t-shirts offered

under plaintiff's trademarks on the www.fineartamerica.com

website" and "use[ ]" of Plaintiff's "marks on documents

associated with the tshirts i[t] sells under Plaintiff's

trademarks        . are a 'use in commerce' of Plaintiff's

trademark") . )   In addition, Plaintiff alleges that "Briohier[,)

in conjunction with Defendant Pixels.com, LLC[,) is using

Plaintiff's .       marks in commerce to advertise, sell and offer

for sale clothing items under Plaintiff's trademarks without

Plaintiff's authorization or consent." 18      (Id.'1[132.)


     Plaintiff "does not contend that" any of the Online

Platform 12 (b) (6) Moving Defendants "placed" Plaintiff's marks

"on any clothing or other goods" sold on their respective

websites, e-commerce platforms, or online marketplaces.

Franklin, 2018 WL 3528731, at *10.       The closest Plaintiff comes

to making such an allegation is claiming Pixels "manufactur[es)"


18 In addition to "join[ing) in [Pixels' Motion) and
incorporat[ing) it" in his Memorandum in Support of Motion to
Dismiss Claims Against Sean T. Broihier ("Broihier's Mem."),
dated July 27, 2018 [dkt. no. 243)), Broihier argues that "New
York law forbids Plaintiff from piercing Pixels' corporate
veil."   (Broihier's Mem. at 10.) Because the Court finds that
Plaintiff fails to allege Broihier's use of Plaintiff's
trademarks in commerce, and as such, he fails to allege Broihier
directly infringed his trademarks, the Court need not reach
Broihier's corporate veil argument.

                                    23
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 24 of 70




and "print[s]" items that infringe his marks.            (FAC 1 118.)

However, it is the artists using Pixels' online marketplace, not

Pixels itself, that "place[ ]" the marks on the items, Franklin,

2018 WL 3528731, at *10; as Plaintiff himself alleges, Pixels

merely "fulfills . . . order[s] on behalf of the artists, taking

care of the printing, framing, matting, packaging, shipping,

collecting payments from the buyers, and sending profits to the

artists."       (Id. 1 117.)   See GMA Accessories, Inc. v. BOP, LLC,

765 F. Supp. 2d 457, 463 (S.D.N.Y. 2011), aff'd sub nom. GMA

Accessories, Inc. v. Elec. Wonderland, Inc., 558 F. App'x 116

(2d Cir. 2014)      (finding "no evidence that Electric Wonderland

placed the ['Charlotte Solnicki'] mark on any goods" where

Electric Wonderland "maintained samples in its showroom labeled

as 'Charlotte Solnicki'" but there was no "allegation that

Electric Wonderland actually performed the labeling").


        Plaintiff also does not contend that the Online Platform

12(b) (6) Moving Defendants "sold [their] services by use of"

Plaintiff's marks or that they "used the mark[s] in connection

with selling or advertising [their] web hosting[, e-commerce, or

online] services."        Franklin, 2018 WL 3528731, at *10.

"Moreover, it is apparent from the other allegations of the

[FAC]   19   that it is [third parties]," namely users of the Online


19 (See, e.g., FAC 1 175 (alleging this action is a "dispute
[concerning] a third party user of the Shopify (continued)

                                       24
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 25 of 70




Platform 12(b) (6) Moving Defendants' respective services, "who

allegedly 'used'     [Paintiff's] trademark[s] in connection with

the sale of goods-not [the Online Platform 12 (b) (6) Moving

Defendants J • "   Id.; see also Tiffany (NJ) Inc. v. eBay, Inc.,

600 F.3d 93, 103 (2d Cir. 2010)      (Tiffany II)   (finding that the

offering of counterfeit wares by users of its website was not a

basis for a claim of direct trademark infringement against

eBay); Sellify Inc. v. Amazon.com, Inc., No. 09 Civ. 10268(JSR),

2010 WL 4455830, at *2     (S.D.N.Y. Nov. 4, 2010)    (finding, where

"[t]he undisputed evidence shows that Cutting Edge, not Amazon,

designed and purchased the ads at issue . . . Amazon cannot be

subject to direct liability under the Lanham Act"); Gucci Am.,

Inc. v. Frontline Processing Corp., 721 F. Supp. 2d 228, 247

(S.D.N.Y. 2010)     (finding "no indication" defendants "actually

'used the mark in commerce'" because "[k]nowledge alone of

another party's sale of counterfeit or infringing items is

insufficient to support direct liability, and there are

otherwise no factual allegations that [defendants] themselves

advertised or sold infringing goods").


     Accordingly, because Plaintiff fails to allege that any of

the Online Platform 12 (b) (6) Moving Defendants "use [d]" his




(continued) platform that is offering clothing items that
infringes Plaintiff's . .   trademarks").)

                                   25
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 26 of 70



trademarks "in commerce, " 2   ° Franklin,   2018 WL 3528731, at *10

(citation omitted) the Court finds Plaintiff fails to state

claims for direct trademark infringement against the Online

Platform 12(b) (6) Moving Defendants.


                      b. Retail 12(b) (6) Moving Defendants


     As a threshold matter, the Court addresses Express and Levi

Strauss' respective arguments that the Court should consider

Express' "Griffin Shirt," (Express' Mem. at 7), and Levi




20 In addition to the specific allegations against individual
Online Platform 12(b) (6) Moving Defendants discussed above,
Plaintiff makes several generalized allegations against all
"Defendants" collectively without separately and specifically
identifying their individual alleged conduct.     (See, e.g., FAC
i i 1, 361-75.)   These allegations do not contain any specific
facts to suggest that any individual Online Platform 12(b) (6)
Moving Defendant ever used any of Plaintiff's trademarks.     (Id.)
As such, no individual Online Platform 12(b) (6) Moving Defendant
had fair notice of how it allegedly harmed Plaintiff because it
was lumped together with other "Defendants" without any
distinction.    It is well established that general allegations
against all defendants cannot support liability against
individual defendants who are not alleged to have actually
engaged in the identified activity.     Twombly, 550 U.S. at 557;
Atuahene v. City of Hartford, 10 F. App'x 33, 34 (2d Cir. 2001)
 (affirming district court dismissal of complaint under Rule
12 (b) (6) upon noting "a complaint [must] give each defendant
fair notice of what the plaintiff's claim is and the ground upon
which it rests") (internal quotation marks omitted); Ochre LLC
v. Rockwell Architecture Planning & Design, P.C., No. 12 Civ.
2837(KBF), 2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3, 2012)
 ("Where a complaint names multiple defendants, that complaint
must provide a plausible factual basis to distinguish the
conduct of each of the defendants."). Accordingly, Plaintiff's
generalized conclusory allegations relating to all "Defendants"
also fail to establish claims for direct trademark infringement
against the Online Platform 12 (b) ( 6) Moving Defendants.

                                     26
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 27 of 70




Strauss' "T-shirt . . . depict[ing] an apple surrounding a list

of New York City neighborhoods,"      (Memorandum of Law in Support

of Defendant Levi Strauss & Co.'s Motion to Dismiss the

Complaint Pursuant to F.R.C.P. 12(b) (6) and 21 or,

Alternatively, for a More Definite Statement and to Sever ("Levi

Strauss' Mem."), dated Sept. 25, 2018      [dkt. no. 337], at 3)

(collectively, the "T-Shirts").       Express and Levi Strauss note

that Plaintiff did not identify the T-Shirts in the FAC.

(Express' Mem. at 6; Levi Strauss' Mem. at 2.)         Instead, after

Express and Levi Strauss each contacted Plaintiff and requested

details about their alleged infringement, Plaintiff sent them an

image of the T-Shirts, which Express and Levi Strauss

subsequently submitted to the Court as exhibits to declarations

filed with their memoranda of law in support of their respective

motions to dismiss.     (See Exhibit C to Declaration of Paul

Schwartzberg in Support of Defendant Express, Fashion Operations

LLC's Motion to Dismiss, dated Sept. 27, 2018        [dkt. no. 343-1],

at 8; Exhibit A to Declaration of Gia L. Cincone in Support of

Defendant Levi Strauss    &   Co.'s Motion to Dismiss, dated Sept.

25, 2018   [dkt. no. 338-1], at 5).


     "On a motion to dismiss for failure to state a claim"

pursuant to Rule 12 (b) (6), "a court's consideration is limited

to the factual allegations in [the complaint], which are

accepted as true, to documents attached to the complaint as an

                                    27
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 28 of 70



exhibit or incorporated in it by reference, to matters of which

judicial notice may be taken, or to documents either in

plaintiff['s] possession or of which plaintiff[ ] had knowledge

and relied on in bringing suit."         Franklin, 2018 WL 3528731, at

*4 (quoting Brass, 987 F.2d at 150).        "[Al plaintiff's reliance

on the terms and effect of a document in drafting the complaint

is a necessary prerequisite to the court's consideration of the

document on a dismissal motion; mere notice or possession is not

enough."     Chambers, 282 F.3d at 153 (emphasis in original).           The

"same [Rule 12(b) (6) motion to dismiss] standard applies to

motions to dismiss for prose plaintiffs," Weican Meng v.

Xinhuanet Co., Ltd., 16 Civ. 6127(ER), 2017 WL 3175609, at *2

(S.D.N.Y. July 25, 2017), even though "[p]ro se plaintiff

filings are liberally construed," Franklin, 2018 WL 3528731, at

*4.


      Therefore, "[w]hile [Express and Levi Strauss] may be

correct that Exhibits [C and A] to the [Schwartzberg and

Cincone] Declaration[s, respectively] are central to

[Plaintiff's] case against [Express and Levi Strauss], they have

not been attached to or incorporated by reference into the

[FAC]" by Plaintiff.     U.S. Bank Nat. Ass'n v. Bank of Am., N.A.,

No. 12 Civ. 4873(CM), 2012 WL 6136017, at *2 (S.D.N.Y. Dec. 11,

2012).     Throughout the FAC, Plaintiff alleges that Express and

Levi Strauss sold several clothing items that infringed his

                                    28
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 29 of 70




marks,   (see, e.g., FAC 'II 244 (alleging Express is "using

Plaintiff's . . . mark[s]     in commerce in connection with the

sale and advertising of clothing items without Plaintiff's

consent" (emphasis added)); id. 'II 245 (alleging Express' "use of

Plaintiff's trademarks . . . in connection with the advertising

and sale oft-shirts violates and infringes on Plaintiff's . .

mark" (emphasis added)); id. 'II 256 (alleging Levi Strauss "is

using Plaintiff's . . . mark[s] in commerce in connection with

the sale and advertising of clothing items without Plaintiff's

consent" (emphasis added)); id. 'II 257      (alleging Levi Strauss'

"use of Plaintiff's trademarks . . . in connection with the

advertising and sale oft-shirts violates and infringes on

Plaintiff's           mark" (emphasis added))), thereby betraying

the fact that Plaintiff did not necessarily rely on the T-shirts

in drafting the FAC.      See U.S. Bank, 2012 WL 6136017, at *2.

"Accordingly,    [the Court] will not consider [the]       [ e] xhibits in

ruling on [Express and Levi Strauss'] motion[s] to dismiss."

Id.


      In addition to the allegations outlined above, Plaintiff

alleges Express is "designing, manufacturing, printing,

marketing, promoting, selling and offering for sale clothing

items displaying and under Plaintiff's . . . trademarks, from

its retail store locations and via online ecommerce platforms

including www.express.com."       (FAC 'II 243.)   Plaintiff further

                                     29
         Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 30 of 70




alleges that Express "uses Plaintiff's .                . marks on the

display associated with promoting the sale of various t-shirts

offered under [P]laintiff's trademarks on its website and at

several retail locations in New York City," and that such "use

        . is a     'use in commerce' of Plaintiff's trademarks."          (Id.

'I[   248.)

         In addition to the allegations outlined above, Plaintiff

alleges Levi Strauss is "designing, manufacturing, printing,

marketing, promoting, selling and offering for sale clothing

items displaying and under Plaintiff's .                . trademarks, from

its retail store locations, on online ecommerce platforms

including www.levis.com and at Macy's retail store locations."

 (Id.    'I[   255.)   Plaintiff further alleges that Levi Strauss "uses

Plaintiff's .            . marks printed on t-shirts and on the display

associated with promoting the sale of various t-shirts offered

under [P]laintiff's trademarks at Macy's retail locations" and

that such "use .                  is a 'use in commerce' of Plaintiff's

trademarks."           (Id.'1[260.)


         Plaintiff alleges that "LES Strong NYC [and] Laura Sumampow

Lopez .           . promot[e] apparel and operat[e] a clothing business

that sells clothing items that infringe on Plaintiff's

trademarks," (id.          'I[   342), by "us [ing]    . acronyms" of

Plaintiff's trademarks "in connection with clothing [that]



                                             30
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 31 of 70



infringes Plaintiff's" trademarks,        (id. 'II'II 332-33), and

"utiliz[ing] residents and customers of Plaintiff['s] . .

business that [P]laintiff has utilized as models and in product

advertisements and promotions       .    . to promote .        LES·STRONG

NYC clothing," (id. 'II 338).    In addition, Plaintiff alleges LES

Strong is "manufacturing, printing, marketing, promoting,

selling and offering for sale various t-shirts, caps and other

clothing items bearing Plaintiff's . . . marks which violate

Plaintiff's trademark rights in [his J marks."          (Id. 'II 331.)


     Courts in this district have long held that "[t]he mere

assertion of trademark infringement, without any factual

allegations of the nature of the infringement, simply does not

give Defendants fair notice of the claims against them."             Felix

the Cat Prods., Inc. v. California Clock Co., No. 04 Civ. 5714

DAB, 2007 WL 1032267, at *4     (S.D.N.Y. Mar. 30, 2007); see also

Dow Jones   &   Co., Inc. v. Int'l Sec. Exch., Inc., 451 F.3d 295,

307 (2d Cir. 2006)     (finding trademark claims "fail [ed] even the

liberal standard of Rule 12(b) (6)" where they "consist[ed] of

conclusory allegations unsupported by factual assertions"

instead of "any factual allegations concerning the nature of the

threatened use, d[id] not give the defendants fair notice of the

claims against them and d[id] not show, by facts alleged, that

[plaintiff]     [wa]s entitled to relief" (citations omitted)).



                                    31
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 32 of 70




        Here, Plaintiff's allegations that the Retail 12 (b) (6)

Moving Defendants used Plaintiff's trademarks in commerce fall

well short of the "plausibility standard" for a complaint,

Twombly, 550 U.S. at 560, because they are "without any factual

allegations concerning the nature of the . . . use, and do[ ]

not give [the Retail 12(b) (6) Moving Defendants] fair notice of

the claims against [them]."         Dow Jones,    451 F.3d at 307.

Plaintiff's failure to identify the Retail 12(b) (6) Moving

Defendants' allegedly infringing products items is fatal to his

claims.     See Public Free Will Corp. v. Verizon Commc'ns Inc.,

15-CV-6354(RMM) (JO), 2017 WL 1047330, at *4           (E.D.N.Y. Mar. 17,

2017)    (finding no "use" where "[plaintiff] does not provide any

facts,    details, or descriptions concerning [defendant's] alleged

advertisement, nor does it provide a copy of [defendant's]

advertisement that uses [the allegedly infringing] term 'Free

Will.'").

        At bottom, Plaintiff's allegations against the Retail

12(b) (6) Moving Defendants amount to nothing more than legal

conclusions and, while "the Court must accept as true all

factual allegations set forth in the complaint and draw all

reasonable inferences in favor of the plaintiff" in considering

a motion under Rule 12(b) (6), Peek         &   Cloppenburg KG v. Revue,

LLC, No. 11 Civ. 5967(DAB), 2012 WL 4470556, at *2            (S.D.N.Y.

Sept. 19, 2012), it is "not bound to accept as true a legal

                                       32
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 33 of 70




conclusion couched as a factual allegation," Twombly, 550 U.S.

at 555 (citation omitted); see also Williams v. Calderoni, No.

11 Civ. 3020(CM), 2012 WL 691832, at *6 (S.D.N.Y. Mar. 1,

2012), aff'd sub nom. Williams v. Schwartz, 529 F. App'x 89 (2d

Cir. 2013)   ("The Court's solicitousness toward prose plaintiffs

does not extend to accepting implausible allegations or legal

conclusions expressed as facts. To do so would enable any prose

plaintiff effectively to bypass Twombly and Iqbal entirely

simply by the expressly forbidden 'formulaic recitation of the

elements of a cause of action.'" (quoting Twombly, 550 U.S. at

555); Manigault v. ABC Inc., No. 17-CV-7375(KNF), 2018 WL

2022823, at *3 (S.D.N.Y. Apr. 12, 2018)       ("Conclusory allegations

that the defendant violated the standards of law do not satisfy

the need for plausible factual allegations." (citations

omitted)).

     Accordingly, because Plaintiff fails to allege that any of

the Retail 12 (b) (6) Moving Defendants "use [d]" his trademarks

"in commerce, " 21 Franklin, 2018 WL 3528731, at *10 (citation



21 In addition to the specific allegations against individual
Retail 12(b) (6) Moving Defendants discussed above, Plaintiff
makes several generalized allegations against all "Defendants"
collectively without separately and specifically identifying
their individual alleged conduct.    (See FAC j j 1, 361-75.) For
the same reasons the Court found these generalized conclusory
allegations relating to all "Defendants" fail to establish
claims for direct trademark infringement against the Online
Platform 12(b) (6) Moving Defendants, the Court finds (continued)

                                    33
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 34 of 70



omitted), the Court finds Plaintiff fails to state claims for

direct trademark infringement against the Retail 12(b) (6) Moving

Defendants.


                ii. Indirect Trademark Infringement


     Interpreting the FAC to raise the "strongest [claims] that

[it] suggest[s]," Hill, 657 F.3d at 122 (citation omitted), the

FAC alleges that the Online Platform 12(b) (6) Moving Defendants

indirectly infringed Plaintiff's trademarks.      22   Specifically,

Plaintiff asserts that Microsoft, Hostway, GoDaddy, and Pixels

are liable for both vicarious and contributory trademark

infringement, and that Poshmark, Shopify, and Broihier are

liable for only contributory trademark infringement.          The Court

addresses Plaintiff's theories of vicarious liability and

contributory liability in turn.


                      a. Vicarious Trademark Infringement


     "Vicarious liability for trademark infringement requires a

finding that the defendant and the infringer have an apparent or

actual partnership, have authority to bind one another in

transactions with third parties or exercise joint ownership or


 (continued) they also fail to establish such claims against the
Retail 12(b) (6) Moving Defendants.  See footnote 19 in Section
III.A.l.i.a, supra.
22 It does not appear that the FAC alleges that the Retail
12(b) (6) Moving Defendants indirectly infringed Plaintiff's
marks.

                                    34
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 35 of 70



control over the infringing product."       Kelly-Brown v. Winfrey,

717 F. 3d 295, 314   (2d Cir. 2013)    (citation omitted)   (affirming

dismissal of vicarious trademark infringement claim where

plaintiff failed to adequately allege the existence of a

partnership or agency relationship).       Here, Plaintiff alleges

that Microsoft has "an actual partnership" with Spirit Fund and

that "both have the authority to bind one another in

transactions that control the infringing products and

activities" from www.spiritshop.com.        (FAC i 156.)    Likewise,

Plaintiff alleges that Hostway and Pixels have "an actual

partnership and business relationship" and that "both have the

authority to bind one another in transactions that control the

infringing products and activities" from www.fineartamerica.com.

(Id. i 168.)   As to GoDaddy, Plaintiff similarly argues it has

"an actual partnership and business relationship" with "the

registrant of the www.cruvie.com domain" and that "both have the

authority to bind one another in transactions that control the

infringing products and activities" from www. cruvie. com.         (Id.

i 189.)

     These allegations are nothing more than a restatement of

the legal standard and are plainly insufficient to survive a

motion to dismiss.    Twombly, 550 U.S. at 555 ("[Al plaintiff's

obligation to provide the grounds of his entitle[ment] to relief

requires more than labels and conclusions, and a formulaic

                                      35
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 36 of 70




recitation of a cause of action's elements will not do."

(internal quotation marks and citation omitted)); see also

Gucci, 721 F. Supp. 2d at 247     ("The vague, puffery-like

references to a 'partnership' between these companies and

website merchants are not enough to support vicarious

liability.").   Moreover, Plaintiff's conclusory allegations that

Microsoft, Hostway, and GoDaddy are "liable for             . vicarious

    . trademark infringement," (FAC      ~~   157, 169, 190), amount to

nothing more than legal conclusions and, while "the Court must

accept as true all factual allegations set forth in the

complaint and draw all reasonable inferences in favor of the

plaintiff" in considering a motion under Rule 12 (b) (6), Peek,

2012 WL 4470556, at *2, it is "not bound to accept as true a

legal conclusion couched as a factual allegation," Twombly, 550

U.S. at 555 (citation omitted).

     Accordingly, Plaintiff fails to state claims for vicarious

trademark liability against Microsoft, Hostway, GoDaddy, and

Pixels.

                      b. Contributory Trademark Infringement


     To state a claim for contributory trademark infringement,

"a plaintiff must allege that defendant either (1) intentionally

induce[d] another to infringe a trademark" (referred to herein

as the "Intentional Inducement Prong") "or (2) continue[d] to


                                    36
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 37 of 70




supply its [product or service] to one whom it [knew] or

[had] reason to know [was] engaging in trademark infringement"

(together with the next sentence, referred to herein as the

"Knowledge and Control Prong").      Row, Inc. v. Hotels, No. 15

Civ. 4419(JFK), 2018 WL 3756456, at *5 (S.D.N.Y. July 19, 2018)

(internal quotation marks and citations omitted).         "Where

a plaintiff alleges a service provider's contributory liability,

it is required to allege that said service provider had more

than a general knowledge or reason to know that its service is

being used to [infringe a trademark], and sufficient control

over infringing activity to merit liability."         Id. at *6

(internal quotation marks and citations omitted); see Kelly-

Brown, 717 F.3d at 314 (affirming dismissal of plaintiff's

claims for contributory trademark infringement where plaintiff

failed to adequately allege either prong of contributory

infringement).

     Plaintiff appears to attempt to allege claims for

contributory trademark infringement under the Intentional

Inducement Prong against Microsoft, Hostway, and GoDaddy.

Plaintiff appears to attempt to allege claims for contributory

trademark infringement under the Knowledge and Control Prong

against all of the Online Platform 12(b) (6) Moving Defendants.

The Court addresses each prong in turn.



                                    37
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 38 of 70




                            1. Intentional Inducement Prong


    As to the Intentional Inducement Prong, Plaintiff does not

plead any facts to suggest that Microsoft, Hostway, or GoDaddy

intentionally induced another to infringe his trademarks.

"Intentional inducement requires specific acts undertaken with

knowledge of infringing behavior and with intent to cause

infringement."   Gym Door Repairs,            Inc. v. Young Equip. Sales,

Inc., 206 F. Supp. 3d 869, 905 (S.D.N.Y. 2016).


     Here, Plaintiff alleges that Microsoft, Hostway, and

GoDaddy are "inducing the infringement of Plaintiff's

marks by continuing to provide" either "hosting services" or

"online store and hosting services" to Spirit Fund, Pixels, and

www.cruvie.com, respectively, who Microsoft, Hostway, and

GoDaddy "know[ ] to be engaged in infringing activities against

Plaintiff's trademarks."       Id.   'l['I[   154, 166, 187.)   Plaintiff

fails, however, to allege any "specific acts" that Microsoft,

Hostway, or GoDaddy have taken to encourage the alleged

infringement.    These allegations amount to nothing more than

legal conclusions and, while "the Court must accept as true all

factual allegations set forth in the complaint and draw all

reasonable inferences in favor of the plaintiff" in considering

a motion under Rule 12 (b) (6), Peek, 2012 WL 4470556, at *2, it

is "not bound to accept as true a legal conclusion couched as a



                                      38
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 39 of 70



factual allegation," Twombly, 550 U.S. at 555 (citation

omitted) .

       Accordingly, Plaintiff's conclusory allegations are

insufficient to state a claim for contributory trademark

infringement based on intentional inducement against Microsoft,

Hostway, and GoDaddy.

                            2. Knowledge and Control Prong


     As to the Knowledge and Control Prong, Plaintiff fails to

plead facts to suggest that any of the Online Platform 12(b) (6)

Moving Defendants engaged in contributory trademark infringement

by knowingly supplying services to an alleged infringer that

they knew or had reason to know was engaging in allegedly

infringing activity, and that they had sufficient control over

any allegedly infringing activity to merit liability.           Row,

Inc., 2018 WL 3756456, at *5-6.      Specifically as to the

"knowledge" half of this prong, courts in this district have

held that "the doctrine of contributory trademark infringement

should not be used to require defendants to refuse to provide a

product or service to those who merely might infringe the

trademark."   Tiffany (NJ) Inc. v. eBay, Inc., 576 F. Supp. 2d

463, 509-10 (S.D.N.Y. 2008)     (Tiffany I), aff'd in part, rev'd in

part, 600 F.3d 93 (2d Cir. 2010)         (Tiffany II)   (emphasis in

original); see also id. at 510 ("[W]hether a defendant can


                                    39
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 40 of 70




anticipate that some illegal substitution will occur to some

unspecified extent, and by some unknown [parties], should not by

itself be a predicate for contributory liability" (internal

quotation marks and citation omitted)).


     The Court of Appeals has also held that "[f]or contributory

trademark infringement liability to lie, a service provider must

have more than a general knowledge or reason to know that its

service is being used to sell counterfeit goods."         Tiffany II,

600 F.3d at 107.    "Some contemporary knowledge of which

particular listings are infringing or will infringe in the

future is necessary."     Id.


     In Tiffany II, the Court of Appeals noted the district

court record contained evidence "demonstrat[ing] that eBay had

generalized notice that some portion of the Tiffany goods sold

on its website might be counterfeit" because Tiffany had filed

"thousands of" "Notice of Claimed Infringement forms" "with eBay

alleging .      that certain listings were counterfeit."         600

F.3d at 106 (emphasis in original).       Therefore, the Court of

Appeals concluded that such evidence was insufficient to satisfy

the "knows or has reason to know" requirement because

Tiffany failed "to show that eBay knew or had reason to know of

specific instances of actual infringement."        Id. at 107

(emphasis added)   (internal quotation marks omitted).



                                    40
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 41 of 70




        Here, although Plaintiff alleges that he "provided"

Microsoft, Hostway, GoDaddy, and Shopify, "with an Infringement

Notice," (FAC '11'11 150, 162, 174, 183), and makes the conclusory

assertion that Microsoft, Hostway, and GoDaddy and are

"knowingly supplying services" to or under Spirit Fund, Pixels,

and www.cruvie.com, respectively,           (id. '11'11 155, 167, 188), who

they "know[ ] to be engaged in infringing activities," (id.

'11'11 154,   166, 188), Plaintiff does not allege that Microsoft,

Hostway, GoDaddy, or Shopify was ever made aware of any

"specific" allegedly infringing conduct by any alleged infringer

in connection with their services prior to this action.               Tiffany

II, 600 F.3d at 107; see also Sellify Inc., 2010 WL 4455830, at

*4 (finding defendant Amazon lacked "particularized knowledge"

where plaintiff called and informed defendant Amazon of

allegedly infringing ads by a third party).             Plaintiff does not

make a single allegation as to Poshmark, Pixels, or Broihier's

knowledge of allegedly infringing activity.


        As such, Lopez fails to allege that the Online Platform

12(b) (6) Moving Defendants knowingly supplied their services to

any alleged infringers.


        As to the "control" half of this prong, Plaintiff fails to

allege any facts to support his conclusory allegation that the

Online Platform 12(b) (6) Moving Defendants have the requisite



                                       41
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 42 of 70




control over any allegedly infringing activity.          Although the

FAC asserts that Microsoft, Hostway, GoDaddy, Poshmark, and

Shopify have "the ability to manage, monitor and control the

infringing activity that violates Plaintiff's trademarks" from

or on certain websites,    (FAC 'II'II 95, 113, 155, 167, 177, 188),

Pixels "and its account users have the ability and control to

advertise and sell t-shirts and other clothing items that do not

include the use of Plaintiff's .      .   . marks," (id. 'II 130) , and

Broihier "has the ability to monitor and control and prevent the

infringing activity against Plaintiff's trademarks from the

website www.fineartarnerica.com," (id. 'II 136), the FAC fails to

assert how or in what manner the Online Platform 12(b) (6) Moving

Defendants can or do manage, monitor, or control such activity.

Instead, these allegations are nothing more than restatements of

the legal standard and are thus plainly insufficient to survive

a motion to dismiss.     See Twombly, 550 U.S. at 555 ("[A]

plaintiff's obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of a cause of action's

elements will not do.")    (internal quotation marks and citation

omitted); see also Nomination Di Antonio E Paolo Gensini S.N.C.

v. H.E.R. Accessories Ltd., No. 07 Civ. 6959(DAB), 2009 WL

4857605, at *7 (S.D.N.Y. Dec. 14, 2009)        (finding plaintiffs'

assertion that defendants "contributed to [the alleged


                                    42
      Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 43 of 70




infringement] by their knowing participation in the development,

promotion and sale of [the infringing product]," without "any

factual allegations as to how the [defendants] have done so"

insufficient to allege defendants' direct control and monitoring

of the allegedly infringing product).        Plaintiff's conclusory

allegations that Microsoft, Hostway, and GoDaddy have "the

ability to suspend or remove the infringing clothing products

[they are] displaying, advertising and offering for sale" from

"the ecommerce store and website[s]" fail for the same reasons.

(FAC 'II'II 152, 164, 185.)

      As such, Plaintiff fails to allege that the Online Platform

12(b) (6) Moving Defendants had sufficient control over any

allegedly infringing activity to merit liability.


      Lastly, Plaintiff's allegation that GoDaddy, Microsoft, and

Hostway are "liable for . . . contributory trademark

infringement," (FAC 'II'II 157, 169, 190), presumably as to both

prongs, amounts to nothing more than a legal conclusion and,

while "the Court must accept as true all factual allegations set

forth in the complaint and draw all reasonable inferences in

favor of the plaintiff" in considering a motion under Rule

12 (b) (6),   Peek, 2012 WL 4470556, at *2, it is "not bound to

accept as true a legal conclusion couched as a factual

allegation," Twombly, 550 U.S. at 555 (citation omitted).



                                     43
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 44 of 70



Therefore, Plaintiff fails to state claims for contributory

trademark liability against the Online Platform 12(b) (6) Moving

Defendants.

     Accordingly, as Plaintiff fails to assert that the 12(b) (6)

Moving Defendants are directly or indirectly liable for

trademark infringement under the Lanham Act, Counts I and II are

dismissed against the 12(b) (6) Moving Defendants.


          2. New York Common Law Claims (Count III)


     As to Count III, which asserts trademark infringement and

unfair competition under New York common law,        (FAC   ~~   371-75),

"the legal standards are 'virtually identical' to the standards

for trademark infringement and unfair competition under the

Lanham Act, except that the New York common law claims 'require[

J an additional showing of bad faith.'"        Lopez, 2017 WL 3278932,

at *4 (quoting TechnoMarine SA v. Jacob Time, Inc., No. 12 Civ.

0790(KBF), 2012 WL 2497276, at *5 (S.D.N.Y. June 22, 2012)).

"Because [Plaintiff] has failed to prove his Lanham Act claims,

his New York common law trademark and unfair competition claims

must also be dismissed."     Id.; see also Tiffany I, 576 F. Supp.

2d at 519 ("Since Tiffany has failed to prove its Lanham Act

claims, it follows a fortiori that it has failed to prove its

common law claims as well.").




                                    44
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 45 of 70




     Accordingly, Count III is dismissed against the 12 (b) (6)

Moving Defendants.


          3. Unjust Enrichment Claim (Count V)


     As to Count V, which asserts unjust enrichment,         (FAC

11 383-85), Plaintiff alleges that all "Defendants' actions

constitute unjust enrichment," (id. 1 385), because they have

"unjustly retained profits from the sale of clothing goods and

accessories bearing Plaintiff's          . marks," (id. 1 384).         In

addition, Plaintiff alleges "actual confusion" that "Plaintiff

has already experienced . . . in connection with this matter

    . as to the affiliation or connection between the Defendants

and Plaintiff [has] result[ed] in the unjust enrichment of

Defendants by using Plaintiff's registered trademarks and

copyrights." (Id. 1 1; see also id. 1 369 ("Defendants have

unfairly profited from the actions alleged herein and will

continue to unfairly profit and become unjustly enriched unless

and until such conduct is enjoined by this Court."); id. 1 374

("Defendants hasve [sic] infringed and continues to infringe on

Plaintiff's common law rights in [his]         .   . marks and

Defendants have become unjustly enriched by such acts of

infringement.").)

     "[T]he theory of unjust enrichment lies as a quasi-contract

claim and contemplates an obligation imposed by equity to


                                    45
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 46 of 70




prevent injustice, in the absence of an actual agreement between

the parties."   Lopez, 2017 WL 3278932, at *4 (internal quotation

marks and citations omitted).      "[T]here are no indicia of an

enrichment that was unjust where the pleadings fail[ ] to

indicate a relationship between the parties that could have

caused reliance or inducement."      Id.   (citation omitted).      Here,

just like he did in Lopez, Plaintiff "does not allege any

connection or relationship to [any 12(b) (6) Moving Defendant]

that could have caused any reliance or inducement. " 23       Id.

Moreover, for the same reasons the Court found Plaintiff's

generalized conclusory allegations lumping all "Defendants"

together failed to establish claims for direct trademark

infringement against the Online Platform 12(b) (6) Moving

Defendants, see footnote 19 in Section III.A.1.i.a, supra, the

Court also finds that Plaintiff's generalized conclusory unjust

enrichment allegations lumping all "Defendants" together,           ( see

FAC ~~ 1, 369, 374, 383-85), fail to establish claims of unjust

enrichment against the 12 (b) ( 6) Moving Defendants.




23 Plaintiff's allegations that Microsoft, Hostway, and GoDaddy
are "inducing the infringement by continuing to provide" either
"hosting services" or "online store and hosting services" to
other entities that are "engaged in infringing activity against"
Plaintiff's trademarks and/or copyrights, (id. ~~ 154, 166,
187), say nothing of unjust enrichment.

                                    46
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 47 of 70




     Accordingly, Count Vis dismissed against the 12(b) (6)

Moving Defendants.


     B. 12(c) Moving Defendants' Motions


           1. Lanham Act Claims (Counts I and II)


     In the FAC, Plaintiff asserts two Lanham Act claims against

the 12(c) Moving Defendants: trademark infringement under 15

U.S.C. §§ 1114 (Count I); and unfair competition and false

designation of origin under 15 U.S.C. § 1125(a)        (Count II).

(FAC i i 364-70.)    Plaintiff alleges that the 12(c) Moving

Defendants directly and indirectly infringed his trademarks.

The Court addresses each type of alleged infringement in turn.


                 i. Direct Trademark Infringement


     Plaintiff alleges that Bonanza 24 (an "e-commerce vendor"

(id. i   68)), and Acquia ("web hosting company," (FAC i       299)),

directly infringed his marks,     (see, e.g., id. i i 68, 71, 299).

Plaintiff alleges that Bonanza is "using the marks for

commercial business purposes and for a profit from the website

www.bonanza.com" by "allow[ing] its users and account holders"



24 Like several of the 12 (b) (6) Moving Defendants,  (see, e.g.,
Express' Mem. at 11), Bonanza argues that Plaintiff cannot show
he owns a valid trademark, (see Bonanza's Mem. at 8).      However,
because the Court finds Bonanza did not use Plaintiff's marks in
commerce, the Court need not resolve this issue.     Therefore, for
the sake of the foregoing analysis, the Court assumes arguendo,
that Plaintiff owns the marks.

                                    47
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 48 of 70




to "sell, offer for sale, promote and advertise clothing items

that infringe on Plaintiff's . . . trademarks."                           (FAC   '!['I[   68-69,

148.)     Plaintiff alleges that Acquia "provides web hosting

services under its control and direction and is providing

hosting, and online retail store services to the website

www.teepublic.com which provides the platform and ability to

purchase headwear and other clothing items that infringe

Plaintiff's             trademarks." 25     (Id.   'I[   299.)            Because these

allegations are substantively the same as Plaintiff's

allegations of direct trademark infringement against the Online

Platform 12 (b) (6) Moving Defendants,         (see id.          '!['I[   89, 116-20,

124, 131-32, 149, 151, 161, 163, 173, 175, 182, 184), and

because courts evaluate a Rule 12(c) motion under the same

standard as a Rule 12 (b) (6) motion, see Evans, 2016 WL 1746094,

at *1, the Court finds that Plaintiff fails to plead that the

12(c) Moving Defendants directly infringed Plaintiff's

trademarks for the same reasons it has already found Plaintiff




25 In response, Acquia "denies that it is providing hosting,
online or retail store services to the website
www.teepublic.com."   (Acquia's Mem. at 4.)  The Court need not
determine whether Acquia actually hosts the website
www.teepublic.com.   Even "[a]ccept[ing] as true all allegations
in the complaint and draw[ing] all reasonable inferences in
favor of the non-moving party," as the Court must on a 12(c)
motion, see Evans v. Rockland Cty. Sheriff's Dep't, No. 14 CV
7379(NSR), 2016 WL 1746094, at *l (S.D.N.Y. Apr. 29, 2016),
Plaintiff's allegation still fails for the reasons set forth
below.

                                       48
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 49 of 70



fails plead that the Online Platform 12(b) (6) Moving Defendants

directly infringed Plaintiff's marks, see Section III.A.l.i.a,

supra.

     Plaintiff does, however, assert one allegation unique to

Bonanza .   Plaintiff alleges that Bonanza "is using Plaintiff's

    . trademark as a keyword in online advertising that is

directing consumers looking for Plaintiff's clothing to

Bonanza.corn's website to purchase clothing products from its

website instead," and that such "use of Plaintiff's trademark in

search engine keyword advertising programs by Bonanza.com are a

'use in commerce' of Plaintiff's brand name."         (FAC 'lI 171.)

However, Plaintiff "does not allege that [Bonanza] has ever

offered or sold his mark."      Lopez, 2017 WL 3278932, at *3

(emphasis in original).     (See, e.g., FAC 'lI 80   ("Defendant

Bonanza.com receives a profit and financial benefit from the

clothing products its account users sell from the

www.bonanza.com website selling platform that infringe

Plaintiff's trademarks." (emphasis added)).)         "Instead, his

theory of [Bonanza's] alleged infringement" here "is premised on

the appearance of his images in organic search results, not paid

advertisements."    Lopez, 2017 WL 3278932, at *3.


      Courts in this district have held that "[t]he mere

appearance of Plaintiff's name or image as part of the search



                                    49
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 50 of 70




results displayed in response to a user-generated query does not

mean that the relevant company used Plaintiff's name for

advertising or trade purposes."      Id.; see also Merck & Co., 425

F. Supp. 2d at 415-16 (finding use of a trademark as a keyword

to trigger defendants' websites as sponsored links did not

involve placement of the trademark "on any goods or containers

or displays" nor did it "indicate source or sponsorship" and

therefore was not use for direct trademark infringement

purposes).   Plaintiff has therefore "not alleged facts

sufficient to demonstrate use in commerce [because he)          'has not

identified any advertisements using his marks from which

[Bonanza) received monetary benefit.'"        Lopez, 2017 WL 3278932,

at *3 (quoting Manchanda v. Google, No. 16-CV-3350(JPO), 2016 WL

6806250, at *4 n.5 (S.D.N.Y. Nov. 16, 2016)).


      Accordingly, because Plaintiff fails to allege that either

12 (c) Moving Defendant "use [d)" his trademarks "in commerce, " 26

Franklin, 2018 WL 3528731, at *10 (citation omitted), the Court



26 In addition to the specific allegations against individual
12(c) Moving Defendants discussed above, Plaintiff makes several
generalized allegations against all "Defendants" collectively
without separately and specifically identifying their individual
alleged conduct.   (See, e.g., FAC '11'111, 361-75.) For the same
reasons the Court found these generalized conclusory allegations
relating to all "Defendants" fail to establish claims for direct
trademark infringement against the Online Platform 12(b) (6)
Moving Defendants, the Court finds they also fail to establish
such claims against the 12(c) Moving Defendants.     See footnote
19 in Section III.A.1.i.a, supra.

                                    50
    Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 51 of 70




finds Plaintiff fails to state claims for direct trademark

infringement against the 12(c) Moving Defendants.


               ii. Indirect Trademark Infringement


     Interpreting the FAC to raise the "strongest [claims] that

[it] suggest[s]," Hill,   657 F.3d at 122 (citation omitted), the

FAC alleges that the 12(c) Moving Defendants indirectly

infringed Plaintiff's trademarks.       Specifically, Plaintiff

asserts that Bonanza is liable for both vicarious and

contributory trademark infringement while Acquia is liable for

only contributory trademark infringement.       The Court addresses

Plaintiff's theories of vicarious liability and contributory

liability in turn.

                     a. Vicarious Trademark Infringement


     Plaintiff alleges that Bonanza has "an actual partnership

and business relationship" with Digital Fortress and that "both

have the authority to bind one another in transactions that

control the infringing products and activities."         (FAC 1 144.)

Because this allegation is substantively the same as Plaintiff's

allegations of vicarious liability against Microsoft, Hostway,

GoDaddy, and Pixels (see 11 156, 168, 189), and because courts

evaluate a Rule 12(c) motion under the same standard as a Rule

12(b) (6) motion, see Evans, 2016 WL 1746094, at *1, the Court

finds that Plaintiff fails to state a claim for vicarious

                                   51
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 52 of 70




trademark liability against Bonanza for the same reasons it has

already found Plaintiff fails to state a claim for vicarious

trademark liability against Microsoft, Hostway, GoDaddy, and

Pixels, see Section III.A.1.ii.a, supra.

                         b. Contributory Trademark Infringement


        Plaintiff fails to plead claims for contributory trademark

infringement against the 12(c) Moving Defendants under either

the Intentional Inducement Prong or Knowledge or Control Prong,

the elements of which are explained above.           See Sections

III.A.1.ii.b.1-2, supra.        The Court addresses each prong in

turn.

                               1. Intentional Inducement Prong


        As to the Intentional Inducement Prong, Plaintiff does not

plead any facts to suggest that the 12(c) Moving Defendants

intentionally induced another to infringe his trademarks.

Plaintiff merely alleges that the 12(c) Moving Defendants are

"inducing the infringement" of Plaintiff's marks by "continuing

to provide" either "hosting services" or "online and hosting

services" to websites that are "engaged in infringing activity

against" Plaintiff's trademarks.            (Id. 11 79, 301.)   Because

these allegations are substantively the same as Plaintiff's

allegations of intentional inducement against Microsoft,

Hostway, and GoDaddy,       (see id. 11 154, 166, 187), and because

                                       52
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 53 of 70




courts evaluate a Rule 12(c) motion under the same standard as a

Rule 12(b) (6) motion, see Evans, 2016 WL 1746094, at *l, the

Court finds that Plaintiff fails to state claims for

contributory trademark infringement based on intentional

inducement against the 12(c) Moving Defendants for the same

reasons it has already found Plaintiff fails to state claims for

contributory trademark infringement based on intentional

inducement against Microsoft, Hostway, and GoDaddy, see Section

III.A.l.ii.b.l, supra.


                            2. Knowledge and Control Prong


     As to the Knowledge and Control Prong, Plaintiff fails to

plead facts to suggest that the 12(c) Moving Defendants engaged

in contributory trademark infringement by knowingly supplying

services to an alleged infringer that they knew or had reason to

know was engaging in allegedly infringing activity and that they

had sufficient control over any allegedly infringing activity to

merit liability.    Row, Inc., 2018 WL 3756456, at *5-6.        As to

the "knowledge" half of this prong, Plaintiff alleges that he

"provided" the 12(c) Moving Defendants "with an Infringement

Notice."   (FAC i i 79, 300.)    Because these allegations are

substantially the same as Plaintiff's allegations of knowledge

against Microsoft, Hostway, GoDaddy, and Shopify,         (see id.

i i 150, 162, 174, 183), and because courts evaluate a Rule 12(c)



                                    53
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 54 of 70




motion under the same standard as a Rule 12(b) (6) motion, see

Evans, 2016 WL 1746094, at *l, the Court finds that Plaintiff

fails to allege that the 12(c) Moving Defendants knowingly

supplied their services to an alleged infringer for the same

reasons it has already found Plaintiff fails to allege that

Microsoft, Hostway, GoDaddy, and Shopify knowingly supplied

their services to an alleged infringer, 27 see Section

III.A.1.ii.b.2, supra.

     As to the "control" half of this prong, Plaintiff merely

alleges that Bonanza "has the direct control over the products

sold from its website and has the ability to monitor and control

the infringing activity," (FAC        'l[   81), and that Acquia "has the

ability to manage, monitor and control the infringing activity

that violates Plaintiff's trademarks on the www.teepublic.com

website," (id.   'l[   302).   Because these allegations are

substantively the same as Plaintiff's allegations of control

against Microsoft, Hostway, GoDaddy, Poshmark, and Shopify,             (id.



27 Plaintiff also alleges that Digital Fortress is "knowingly
supplying services" to Bonanza, which Digital Fortress "knows to
be engaged in infringing activities," (id. 'l[ 143) -- but not the
other way around.      This is therefore an allegation of
contributory trademark liability against Digital Fortress, not
Bonanza.    However, even if the Court were to construe it as an
allegation of contributory trademark liability against Bonanza,
it would fail for the same reasons Plaintiff's substantively
similar allegations against Microsoft, Hostway, and GoDaddy,
(see id. 'l['l[ 155, 167, 188), fail.  See Section III.A.1.ii.b.2,
supra.

                                        54
       Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 55 of 70



! ! 95, 113, 155, 167, 177, 188), and because courts evaluate a

Rule 12(c) motion under the same standard as a Rule 12(b) (6)

motion, see Evans, 2016 WL 1746094, at *1, the Court finds that

Plaintiff fails to allege that the 12(c) Moving Defendants had

sufficient control over any allegedly infringing activity to

merit liability for the same reasons it has already found

Plaintiff fails to allege Microsoft, Hostway, GoDaddy, Poshmark,

and Shopify had sufficient control over any allegedly infringing

activity to merit liability, see Section III.A.1.ii.b.2, supra.

Therefore, Plaintiff fails to state claims for contributory

trademark liability against the 12(c) Moving Defendants.


       Accordingly, as Plaintiff has failed to assert that the

12(c) Moving Defendants are directly or indirectly liable for

trademark infringement under the Lanham Act, Counts I and II are

dismissed against the 12(c) Moving Defendants. 28



28   Bonanza also asserts the "innocent infringer defense."          Gucci
Am., Inc. v. Hall & Assocs., 135 F. Supp. 2d 409, 418-19
(S.D.N.Y. 2001) (internal quotation marks and citation omitted).
(See Bonanza's Mero. at 11 (arguing that, "at most," Bonanza is
"an innocent infringer").)   "Section 32(2) [of the Lanham Act]
limits trademark plaintiffs' remedies against printers and
publishers or distributors 'for others' of 'electronic
communication[s]' who are 'innocent infringers' to (prospective)
injunctions against future printings or transmissions of the
infringing material." Gucci, 135 F. Supp. 2d at 419-20 (citing
15 U.S.C. § 1114(2)(A)-(B)). The phrase "innocent infringer"
"has been construed to embrace the 'actual malice' standard set
forth in New York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710,
11 L.Ed.2d 686 (1964), i.e., an infringer is 'innocent' unless
it acted either (1) with knowledge of the (continued)

                                      55
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 56 of 70




          2. New York Common Law Claims (Count III)


    As to Count III, which asserts trademark infringement and

unfair competition under New York common law,        (FAC i i 371-75),

"the legal standards are 'virtually identical' to the standards

for trademark infringement and unfair competition under the

Lanham Act, except that the New York common law claims 'require[

] an additional showing of bad faith.'"        Lopez, 2017 WL 3278932,

at *4 (quoting TechnoMarine, 2012 WL 2497276, at *5).          "Because

[Plaintiff] has failed to prove his Lanham Act claims, his New

York common law trademark and unfair competition claims must

also be dismissed."    Id.; see also Tiffany I, 576 F. Supp. 2d at

519 ("Since Tiffany has failed to prove its Lanham Act claims,

it follows a fortiori that it has failed to prove its common law

claims as well.").

     Accordingly, Count III is dismissed against the 12(c)

Moving Defendants.




(continued) infringement or (2) with reckless disregard as to
whether the material infringed the trademark owner's rights."
Id. At bottom, "[a]n innocent infringer must prove that he 'was
not aware and had no reason to believe that his or her acts
constituted infringement.'" Bryant v. Europadisk, Ltd., No. 07
Civ 3050(WGY), 2009 WL 1059777, at *7 (S.D.N.Y. Apr. 15,
2009), aff'd sub nom. Bryant v. Media Right Prods., Inc., 603
F.3d 135 (2d Cir. 2010) (quoting Eastern Am. Trio Prods., Inc.
v. Tang Elec. Corp., 97 F. Supp. 2d 395, 419 (S.D.N.Y. 2000)).
Here, because the Court finds Plaintiff fails to establish
Bonanza directly or indirectly infringed his trademarks, it need
not reach his innocent infringer defense.

                                    56
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 57 of 70



          3. Copyright Infringement Under the Copyright Act
             Claim - Against Bonanza Only (Count IV)

     Plaintiff asserts copyright infringement under the

Copyright Act (17 U.S.C. § 101 et seq.) against Bonanza only

(Count IV).     (FAC i i 376-82.)   Plaintiff alleges that the

Bonanza is liable for both direct and indirect copyright

infringement.     The Court addresses each type of alleged

infringement in turn.


                  i. Direct Copyright Infringement


     "To establish a claim of copyright infringement, a

plaintiff must establish (1) ownership of a valid copyright, and

(2) unauthorized copying or a violation of one of the other

exclusive rights afforded copyright owners pursuant to the

Copyright Act."     Wolk v. Kodak Imaging Network, Inc., 840 F.

Supp. 2d 724, 741-42 (S.D.N.Y. 2012), aff'd sub nom. Wolk v.

Photobucket.com, Inc., 569 F. App'x 51 (2d Cir. 2014)         (quoting

Byrne v. British Broad. Corp., 132 F. Supp. 2d 229, 232

(S.D.N.Y. 2001)).     "Direct liability requires 'volitional

conduct' that 'causes' the infringement."        Id.   (quoting Cartoon

Network LP, LLLP v. CSC Holdings, Inc., 536 F.3d 121, 131 (2d

Cir. 2008)); see also In re AutoHop Litig., No. 12 Civ.

4155(LTS) (KNF), 2013 WL 5477495, at *5 (S.D.N.Y. Oct. 1, 2013)

("[A] person or entity cannot be found directly liable for

copyright infringement without proof of some volitional act by

                                    57
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 58 of 70




the person that constitutes or causes the infringement").                 The

"pivotal factor" in determining whether there was such a

"volitional act" is the "initiation of the act of copying."                 Id.

at *5-6.    The Court of Appeals has recognized the word "copying"

as "shorthand for the infringing of any of the copyright owner's

     . exclusive rights."          Arista Records, LLC v. Doe 3, 604 F.3d

110, 117 (2d Cir. 2010)      (internal quotation marks and citation

omitted).

     Here, there is no adequate aellegation of volitional

conduct, thereby preventing Plaintiff from establishing direct

copyright infringement.            Plaintiff has two theories to hold

Bonanza liable: first, that Bonanza "is an e-commerce vendor

that allows its users and account holders to .               . exploit,

copy, reproduce sell and offer for sale, clothing items that

infringe Plaintiff's               . copyright from its website

www.bonanza.com," (id.    'l['l[    68, 70) ; 29 and second, that "Bonanza,

without authorization or consent from Plaintiff has copied,

reproduced, exploited, advertised, marketed, sold and offered

for sale clothing items under Plaintiff's copyrighted Trust No




29 Unlike Express and Levi Strauss' T-Shirts, see Section
III.A.1.i.b, supra, Plaintiff included an image of Bonanza's
allegedly infringing T-shirt in the FAC and an exhibit to the
FAC. (See FAC 'l[ 77; Exhibit G to FAC.) Therefore, the Court
considers it here.

                                          58
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 59 of 70




One T-Shirt Design," (id. 'II 77) . 3 0


     Plaintiff's first theory fails because a third-party user's

mere "display of copyrighted images on a defendant's website

does not demonstrate volition" by the defendant.         Wolk, 840 F.

Supp. 2d at 742-43.     "[S]omething more must be shown than mere

ownership of [websites or e-commerce platforms] used by others

to make illegal copies."      Cartoon, 536 F.3d at 130 (citation

omitted).    In pleading that "user[s] of [Bonanza's e-commerce]

service posted [allegedly] copyrighted images that were

displayed on [Bonanza's] website," Plaintiff has failed to plead

that Bonanza "engage[d] in volitional conduct sufficient for

copyright liability."      Wolk, 840 F. Supp. 2d at 743 (citation

omitted); see also In re AutoHop Litig., 2013 WL 5477495, at *6-

7 (finding DISH Network did not "initiat[e]          . . the act of

copying" sufficient for direct liability where "[DISH's]

contribution to [the] reproduction [of the TV programming was]

providing the system" and "DISH ha[d] no control over which

programs [were] shown on those networks or in what order, just

as it ha[d] no control over which of its subscribers choose to


30 (See also FAC 'II 78 ("The above image, copied, reproduced, sold
and offered on clothing products by Bonanza.com copies
constituent elements of Plaintiff's 'Trust No One T-Shirt
Design' copyright and constitutes copyright infringement. It is
an identical copy and transposed reproduction of the design
portion of Plaintiff's registered copyright."); id. 'II 82
(alleging Bonanza "continues to offer for sale clothing items
utilizing unauthorized copies of Plaintiff's copyright").)

                                     59
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 60 of 70



copy those programs" (citation omitted)).


     As to Plaintiff's second theory that Bonanza itself

"copied, reproduced, exploited, advertised, marketed, sold and

offered for sale clothing items under Plaintiff's copyrighted

Trust No One T-Shirt Design," (FAC] 77), Plaintiff not only

appears to contradict himself        because Plaintiff also contends

that Bonanza is merely an online platform where allegedly

infringing items are sold by third-party users,        (see, e.g., id.

]] 68, 70, 79) -- but also, his allegations amount to nothing

more than legal conclusions.      While the Court must "accept[          as

true the factual allegations in the Complaint and draws all

reasonable inferences in favor of the plaintiff" in considering

a motion under Rule 12(c), Jeffreys v. City of New York, No. 99

CIV. 4602(AGS), 2000 WL 1459845, at *l (S.D.N.Y. Sept. 29,

2000), it is "not bound to accept as true a legal conclusion

couched as a factual allegation," Twombly, 550 U.S. at 555

(citation omitted).


     Moreover, Plaintiff's conclusory allegations fail to set

forth Bonanza's "particular infringing acts . . . with some

specificity."   Kelly v. L.L. Cool J., 145 F.R.D. 32, 36 n.3

(S.D.N.Y. 1992), aff'd, 23 F.3d 398 (2d Cir. 1994).          Plaintiff

fails to allege "by what acts during what time [Bonanza]




                                    60
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 61 of 70




infringed the copyright."         Warren v. John Wiley    &   Sons, Inc.,

952 F. Supp. 2d 610,      617    (S.D.N.Y. 2013)   (citation omitted).


        Accordingly, because Plaintiff fails to allege facts

establishing that Bonanza engaged in any volitional conduct,

Plaintiff fails to allege a claim for direct copyright

infringement against Bonanza.

                   ii. Indirect Copyright Infringement


        Interpreting the FAC to raise the "strongest [claims] that

[it] suggest[s]," Hill, 657 F.3d at 122 (citation omitted), the

FAC alleges that Bonanza is liable for indirect copyright

infringement.      Specifically, Plaintiff asserts that Bonanza is

liable for both vicarious and contributory copyright

infringement.      The Court addresses each theory of liability in

turn.

                         a. Vicarious Copyright Infringement


        "While '[t]he Copyright Act does not expressly render

anyone liable for infringement committed by another,' it 'does

not preclude the imposition of liability for copyright

infringements on certain parties who have not themselves engaged

in the infringing activity.'"          Wolk, 840 F. Supp. 2d at 750

(quoting Sony Corp. of Am. v. Universal City Studios, Inc., 464

U.S. 417, 435 (1984)).          "A defendant is liable for vicarious



                                       61
        Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 62 of 70




copyright infringement if it 'profit[s] from direct infringement

while declining to exercise a right to stop or limit it.'"

Arista Records LLC v. Lime Grp. LLC, 784 F. Supp. 2d 398, 434

(S.D.N.Y. 2011)      (quoting Metro-Goldwyn-Mayer Studios Inc. v.

Grokster, Ltd., 545 U.S. 913, 930 (2005)).           "To establish

liability, a plaintiff must show that the defendant '[1] had the

right and ability to supervise the infringing activity and

[2] has a direct financial interest in such activities.'"              Id.

at 434-35 (quoting Gershwin Publ'g Corp. v. Columbia Artists

Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971)).


        Here, Plaintiff alleges that Bonanza "has the direct

control over the products sold from its website and has the

ability to monitor and control the infringing activity."              (FAC

I 81.)     This allegation says nothing, however, of "the scope of

[Bonanza's] control, if any, over the allegedly infringing

activity."      Premier Fabrics, Inc. v. Woodland Trading Inc., 42

F. Supp. 3d 549, 555 (S.D.N.Y. 2014); see also Berry v. Deutsche

Bank Tr. Co. Americas, No. 07 Civ. 7634(WHP), 2008 WL 4694968,

at *5 (S.D.N.Y. Oct. 21, 2008), aff'd, 378 F. App'x 110 (2d Cir.

2010)     (finding plaintiff "fail[ed] to allege any facts showing

the degree of control necessary to state a claim of vicarious

copyright infringement" because "[t]he relationship between a

lender and borrower alone is not sufficient to establish the

right and ability to supervise the borrower").            This allegation

                                       62
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 63 of 70



is simply "too vague, conclusory, and unintelligible to allow a

finding that" the control element of a vicarious copyright

infringement claim has been met, Gench v. HostGator.com LLC, No.

14 Civ. 3592(RA) (GWG), 2015 WL 3757120, at *11 (S.D.N.Y. June

17, 2015), report and recommendation adopted, No. 14-CV-3592

(RA), 2015 WL 4579147    (S.D.N.Y. July 29, 2015), and thus it

falls well short of the pleading standards set forth in Twombly,

550 U.S. at 555.

     Plaintiff's allegation that "Digital Fortress, Inc. has the

ability to suspend or remove the infringing clothing products

that it is displaying, advertising and offering for sale in

conjunction with Defendant Bonanza.com, Inc. from the e-commerce

store and website www.bonanza.com" is an allegation against

Digital Fortress, not Bonanza.       (FAC 1 140.)    Plaintiff does not

allege that Bonanza even had a "right to stop or limit

[infringement)," or, as is required, "declin[ed) to exercise

[that) right."     Arista Records, 784 F. Supp. 2d at 434       (quoting

Grokster, 545 U.S. at 930) .


     Finally, Plaintiff alleges that Bonanza has "an actual

partnership and business relationship" with Digital Fortress,

and that "both have the authority to bind one another in

transactions that control the infringing products and

activities."     (FAC 1 144.)   Even assuming Bonanza and Digital



                                    63
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 64 of 70



Fortress had "the authority to bind one another," Plaintiff has

presented no evidence that Bonanza had any "right and ability to

supervise" any alleged infringing activity by Digital Fortress.

Wolk, 840 F. Supp. 2d at 751 (quoting Gershwin Publ'g, 443 F.2d

at 1162).

     Accordingly, because Plaintiff fails to plead the control

element, the Court need not reach the financial element to find

that Plaintiff fails to allege Bonanza is liable for vicarious

copyright infringement.

                      b. Contributory Copyright Infringement


     "To establish a claim for contributory copyright

infringement, a plaintiff must allege that the defendant 'with

knowledge of the infringing activity, induce[d], cause(d], or

materially contribute[d] to the infringing conduct of

another.'"   Brought to Life Music, Inc. v. MCA Records,

Inc., No. 02 CIV. 1164(RWS), 2003 WL 296561, at *2 (S.D.N.Y.

Feb. 11, 2003)   (quoting Gershwin Publ'g, 443 F.2d at 1162).           An

allegation that a defendant "merely provid[ed] the means to

accomplish an infringing activity" is insufficient to establish

a claim for contributory infringement.        Livnat v. Lavi, No. 96

CIV. 4967(RWS), 1998 WL 43221, at *3 (S.D.N.Y. Feb. 2, 1998)

(internal quotation marks and citation omitted); see also

Quiroga v. Fall River Music, Inc., No. 93 CIV. 3914(RPP), 1998


                                    64
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 65 of 70




WL 851574, at *37 (S.D.N.Y. Dec. 7, 1998)         ("A mere allegation

that the defendant provided the third party with the opportunity

to engage in wrongful conduct would not even be enough to

survive a motion to dismiss.").


     "Participation [by the defendant] must be 'substantial.'"

Wolk, 840 F. Supp. 2d at 750 (quoting Demetriades v. Kaufmann,

690 F. Supp. 289, 294    (S.D.N.Y. 1988)).       A showing of the

defendant's substantial participation requires the plaintiff to

make "fact-based allegations" that the defendant "authorized, or

played [a] part . . . in the alleged infringement."          Warren,    952

F. Supp. 2d at 619.     "The authorization or assistance must bear

a direct relationship to the infringing acts, and the

contributory infringer must have acted in concert with the

direct infringer."    Marvullo v. Gruner & Jahr, 105 F. Supp. 2d

225, 230 (S.D.N. Y. 2000)   (citation omitted).


     "In addition to establishing a defendant's substantial

participation, the plaintiff must also demonstrate the

defendant's knowledge of the infringing activity."          Wolk, 840 F.

Supp. 2d at 750.     "One who 'supplies another with instruments by

which another commits a tort, must be shown to have knowledge

that the other will or can reasonably be expected to commit a

tort with the supplied instrument.'"       Id.    ( quoting Display

Producers, Inc. v. Shulton, Inc., 525 F. Supp. 631,         633



                                    65
       Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 66 of 70



(S.D.N.Y. 1981)).      "The test is whether [the] wrongdoing

might well have been anticipated by the defendant."            Id.

(quoting Display Producers, 525 F. Supp. at 633).           "[O]ne who

furnishes a copyrighted work to another but is innocent of any

knowledge of the other party's intended illegitimate use will

not be liable."      Livnat, 1998 WL 43221, at *3.

       In this case, Plaintiff has failed to plead the elements

required to state a claim for contributory copyright

infringement.     "Plaintiff bears the burden of establishing

[Bonanza's] knowledge of the infringing activity."           Wolk, 840 F.

Supp. at 751.     In the FAC, Plaintiff alleges that he "provided

Bonanza.com with an Infringement Notice regarding his trademarks

and copyrights that were being infringed."           (FAC i 79.)     This

"attempt to establish knowledge using the notices the Plaintiff

sent is unavailing because . . . 'knowledge,' means 'actual or

constructive knowledge of specific and identifiable

infringements of individual items,' not 'a general awareness

that there are infringements.'"        Wolk, 840 F. Supp. at 751

(citation omitted).

       There is also no specific allegation that Bonanza and "its

users and account holders," (FAC i 68), "acted in concert to

infringe upon the Plaintiff's rights," Wolk, 840 F. Supp. at

751.    "Instead, the [FAC] suggests that the [Bonanza] website



                                      66
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 67 of 70



was, at most, a means for unidentified users of the website to

accomplish an infringing activity."         Id.   Plaintiff "has not

provided [specific allegations] to support its claim that," Asia

TV USA, Ltd. v. Total Cable USA LLC, No. 16-CV-6873(AJN), 2018

WL 1626165, at *8 (S.D.N.Y. Mar. 29, 2018), Bonanza was

"inducing the infringement by continuing to provide hosting

services to a website that is engaged in infringing activity

against [his]        .   . copyrights," ( FAC 'II 7 9) .   Indeed,

"[t]here is little [specificity] regarding the role," Asia TV

USA, 2018 WL 1626165, at *8, that Bonanza played in the

"infringing activity," ((FAC 'II 79).       See also Demetriades, 690

F. Supp. at 293-94   (finding no contributory liability where

plaintiff did not establish "substantial involvement" of

defendants, in part, because there was no "evidence that the

. . . defendants provided the means or facilities for the

admitted copying"); cf. Gershwin Publ'g, 443 F.2d at 1163

(holding concert promoter liable as contributory infringer

for infringements by artists it was promoting due to promoter's

"pervasive participation" in creating an audience for the

artists).   In addition, Plaintiff has presented no specific

allegations suggesting that Bonanza actually "sought to

encourage copyright infringement or promoted its service as a

means of circumventing copyright."        Wolk, 840 F. Supp. at 751.




                                     67
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 68 of 70



Therefore, Plaintiff has failed to plead a claim for

contributory copyright infringement against Bonanza.


     Accordingly, as Plaintiff has failed to assert that Bonanza

is directly or indirectly liable for copyright infringement

under the Copyright Act, Count IV is dismissed against Bonanza.


          4. Unjust Enrichment Claim (Count V)


     As to Count V, which asserts unjust enrichment,         (FAC

i i 383-85), Plaintiff alleges that all "Defendants' actions

constitute unjust enrichment," (id. i      385), because they have

"unjustly retained profits from the sale of clothing goods and

accessories bearing Plaintiff's          . marks," (id. i 384).         In

addition, Plaintiff alleges "actual confusion" that "Plaintiff

has already experienced . . . in connection with this matter

    . as to the affiliation or connection between the Defendants

and Plaintiff [has]   result[ed] in the unjust enrichment of

Defendants by using Plaintiff's registered trademarks and

copyrights." (Id. i   1; see also id. i    369 ("Defendants have

unfairly profited from the actions alleged herein and will

continue to unfairly profit and become unjustly enriched unless

and until such conduct is enjoined by this Court."); id. i 374

("Defendants hasve [sic] infringed and continues to infringe on

Plaintiff's common law rights in [his]       . . . marks and




                                    68
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 69 of 70



Defendants have become unjustly enriched by such acts of

infringement.") . ) 31


     Because these allegations are identical to Plaintiff's

allegations of unjust enrichment against the 12(b) (6) Moving

Defendants, and because courts evaluate a Rule 12(c) motion

under the same standard as a Rule 12(b) (6) motion, see Evans,

2016 WL 1746094, at *1, the Court finds that Plaintiff fails to

state claims of unjust enrichment against the 12(c) Moving

Defendants for the same reasons it has already found Plaintiff

fails to state claims of unjust enrichment against the 12(b) (6)

Moving Defendants.3 2    See Section III.A.3, supra.


     Accordingly, Count Vis dismissed against the 12(c) Moving

Defendants.




31 Plaintiff's allegations that the 12(c) Moving Defendants are
"inducing the infringement by continuing to provide" either
"hosting services" or "online store and hosting services" to
websites that are "engaged in infringing activity against"
Plaintiff's trademarks and/or copyrights, (id. ~~ 79, 301), say
nothing of unjust enrichment.
32 Moreover, for the same reasons the Court found Plaintiff's
generalized conclusory allegations lumping all "Defendants"
together failed to establish claims for direct trademark
infringement against the Online Platform 12(b) (6) Moving
Defendants, see footnote 19 in Section III.A.1.i.a, supra, the
Court also finds that Plaintiff's generalized conclusory unjust
enrichment allegations lumping all "Defendants" together, (see,
e.g., FAC ~~ 1, 369, 374, 383-85), fail to establish claims of
unjust enrichment against the 12(c) Moving Defendants.

                                    69
     Case 1:17-cv-08493-LAP Document 399 Filed 09/30/19 Page 70 of 70



IV. CONCLUSION


     For the foregoing reasons, GoDaddy's Motion [dkt. no. 224],

Shopify's Motion [dkt. no. 228], Microsoft's Motion [dkt. no.

236], Broihier's Motion [dkt. no. 242], Pixels' Motion [dkt. no.

244], Hostway's Motion [dkt. no. 261], Acquia's Motion [dkt. no.

305], Poshmark's Motion [dkt. no. 333], Levi Strauss' Motion

[dkt. no. 336], Express' Motion [dkt. no. 341], Bonanza's Motion

[dkt. no. 350], and Sumampow Lopez and LES Strong's Motion [dkt.

no. 387] are granted.    All claims against the Moving Defendants

are dismissed with prejudice.


     The Clerk of the Court shall mark this action closed and

all pending motions related to the Moving Defendants are denied

as moot.


SO ORDERED.



Dated:     New York, New York
           September '3Q_, 2019



                          LORETTA A. PRESKA
                          Senior United States District Judge




                                   70
